FILED
                                                                        JUNE 16, 2016
                                                                 In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

CONSERVATION NORTHWEST; and                   )
METHOW VALLEY CITIZENS                        )         No. 33194-6-111
COUNCIL,                                      )
                                              )
                     Appellants,              )
                                              )
       v.                                     )         UNPUBLISHED OPINION
                                              )
OKANOGAN COUNTY,                              )
                                              )
                     Respondent.              )

       FEARING, C.J. -This appeal asks the question, among others, of whether

Okanogan County sufficiently completed an environmental checklist, under the State

Environmental Protection Act (SEPA), chapter 43.21C RCW, when adopting an

ordinance permitting all-terrain vehicles (ATV) traffic on county roads in segments with

a speed limit of 35 m.p.h. or less. Our task is to apply the law rather than to choose a side

between ATV riding enthusiasts and environmental groups. In a painfully long opinion

necessitated by extended facts, a lengthy procedural background, and numerous legal
No. 33194-6-111
Conservation Nw. v. Okanogan County


issues, we hold that, under SEP A rules, Okanogan County failed to satisfactorily prepare

the environmental checklist. We respect the recreational value of A TVs and note that

Okanogan County may still enact an ATV ordinance, but must complete a thorough

environmental checklist.

                                              FACTS

        We first introduce the parties. Defendant Okanogan County, located in north

central Washington, is the largest Washington county and the fifty-fourth largest United

States county by area. Okanogan County borders British Columbia to the north, the

Columbia River to the south, Ferry County to the east, and the Cascade Mountains to the

west.

        Only thirty percent of the land within Okanogan County lies in private ownership

due to state and federal land proprietorship. A portion of the Colville Indian Reservation

sits in the southeast corner of the county.

        The geographic features of Okanogan County include the Cascade Mountains, the

Columbia River, the Okanogan River, and the Methow Valley. The Methow Valley

serves as a destination for outdoor enthusiasts and offers hundreds of square miles of

cross-country ski trails, snowmobile parks, mountain biking trails, and opportunities for

snowshoeing, fishing, camping, and hiking.

        Plaintiff Conservation Northwest (CNW) is a nonprofit conservation organization

with offices and members in Okanogan County. PlaintiffMethow Valley Citizens

                                               2
No. 33194-6-111
Conservation Nw. v. Okanogan County


Council (MVCC) is a private nonprofit membership organization, established in 1977 to

preserve the wildlife, waters, and farmland of the Meth ow Valley. Both CNW and

MVCC members visit lands within Okanogan County for aesthetic enjoyment of nature.

The two environmental organizations rely on the same data and forward the same legal

arguments in this appeal.

       Melanie Rowland signed a declaration on behalf ofMethow Valley Citizens

Council. Rowland, a MVCC board member and MVCC attorney, resides in Twisp. She

explores state wildlife and forest lands and federal lands in Okanogan County for hiking,

photography, bird and wildlife watching, and the study of native plants and trees.

       George Wooten signed a declaration on behalf of Conservation Northwest and

Meth ow Valley Citizens Council. Wooten, also a resident of Twisp, is a staff member of

CNW and a member ofMVCC. Wooten is a botanist who contracts with agencies and

individuals for fuel mapping, plant and animal surveys, and wetland delineation. He also

teaches biology classes, including botany, at Wenatchee Valley College North in

Okanogan. Wooten visits conservation trust lands, state wildlife lands, state forest lands,

and federal lands and roads in Okanogan County for the activities of hiking, photography,

and observing birds, wildflowers, and native trees and plants.

       Our statement of facts now moves to a recitation of recent law. On July 3, 2013,

Washington Governor Jay Inslee signed into law Engrossed Substitute House Bill

(ESHB) 1632, an act regulating the use of off-road vehicles (ORVs) in Washington.

                                             3
No. 33194-6-111
Conservation Nw. v. Okanogan County


LAWS OF 2013, 2d Spec. Sess., ch. 23, at 2865. In enacting ESHB 1632, the legislature

found:

                 that off-road vehicle users have been overwhelmed with varied
         confusing rules, regulations, and ordinances from federal, state, county, and
         city land managers throughout the state to the extent standardization
         statewide is needed to maintain public safety and good order.

LAWS OF 2013, 2d Spec. Sess., ch. 23, § 1(1). Through ESHB 1632, the Washington

legislature sought to:

                 (a) Increase opportunities for safe, legal, and environmentally
         acceptable motorized recreation; (b) decrease the amount of unlawful or
         environmentally harmful motorized recreation; (c) generate funds for use in
         maintenance, signage, education, and enforcement of motorized recreation
         opportunities; (d) advance a culture of self-policing and abuse intolerance
         among motorized recreationists; (e) cause no change in the policies of any
         governmental agency with respect to public land; (t) not change any current
         ORV usage routes as·authorized in chapter 213, Laws of 2005;
         (g) stimulate rural economies by opening certain roadways to use by
         motorized recreationists which will in tum stimulate economic activity
         through expenditures on gasoline, lodging, food and drink, and other
         entertainment purposes; and (h) require all wheeled all-terrain vehicles to
         obtain a metal tag.

LAWS OF 2013, 2d Spec. Sess., ch. 23, § 1(2).

         Section 6 of ESHB 1632 opened state highways, with a speed limit of thirty-five

miles per hour or less, to the operation of wheeled all-terrain vehicles (WATVs). LA ws

OF   2013, 2d Spec. Sess., ch. 23, § 6; codified at RCW 46.09.455(1). Section 6 of the

enactment also granted counties with a population of fifteen thousand or more the

authority to open county public roadways for WA TV use. Codified at RCW



                                              4
No. 33194-6-III
Conservation Nw. v. Okanogan County


46.09.455(l)(c)(i). RCW 46.09.455 now reads, in pertinent part:

             (1) A person may operate a wheeled all-terrain vehicle upon any
      public roadway of this state, not including nonhighway roads and trails,
      having a speed limit of thirty-five miles per hour or less subject to the
      following restrictions and requirements:

              (c)(i) A person may not operate a wheeled all-terrain vehicle on a
      public roadway within the boundaries of a county, not including
      nonhighway roads and trails, with a population of fifteen thousand or more
      unless the county by ordinance has approved the operation of wheeled all-
      terrain vehicles on county roadways, not including nonhighway roads and
      trails.

               (iii) Any public roadways, not including nonhighway roads and
      trails, authorized by a legislative body of a county under (c)(i) of this
      subsection or designated as unsuitable under (c)(ii) of this subsection must
      be listed publicly and made accessible from the main page of the county
      web site.

              (e) Any person who violates this subsection commits a traffic
      infraction.
              (2) Local authorities may not establish requirements for the
      registration of wheeled all-terrain vehicles.

ESHB 1632 took effect on July 28, 2013. FINAL B. REP. ON ENGROSSED SUBSTITUTE

H.B. 1632, at 6, 63d Leg., 2d Spec. Sess. (Wash. 2013).

      ESHB 1632 employed the term "off-road vehicle" or "ORV" nearly

synonymously with "all-terrain vehicle" or "ATV," but ATVs are a subcategory of

ORVs. Under RCW 46.04.365,

              "Off-road vehicle" or "ORV" means a nonstreet registered vehicle
      when used for recreational purposes _on nonhighway roads, trails, or a
      variety of other natural terrain. "Off-road vehicle" or "ORV" includes, but
      is not limited to, all-terrain vehicles, motorcycles, four-wheel drive

                                            5
     No. 33194-6-111
     Conservation Nw. v. Okanogan County


             vehicles, and dune buggies.
i
I    No Washington statute expressly defines "all-terrain vehicle." Nevertheless, ESHB 1632

I
II
     introduced and defined the term "wheeled all-terrain vehicle" or "WATV." RCW
I
'    46. 09 .3 10( 19) now declares:

 I                   "Wheeled all-terrain vehicle" means (a) any motorized nonhighway
             vehicle with handlebars that is fifty inches or less in width, has a seat height

 I           of at least twenty inches, weighs less than one thousand five hundred
             pounds, and has four tires having a diameter of thirty inches or less, or (b) a
             utility-type vehicle designed for and capable of travel over designated roads
Ii           that travels on four or more low-pressure tires of twenty psi or less, has a
             maximum width less than seventy-four inches, has a maximum weight less
             than two thousand pounds, has a wheelbase of one hundred ten inches or
             less, and satisfies at least one of the following: (i) Has a minimum width of
             fifty inches; (ii) has a minimum weight of at least nine hundred pounds; or
             (iii) has a wheelbase of over sixty-one inches.

             On July 29, 2013, the day after implementation ofESHB 1632, the Okanogan

     County Board of County Commissioners adopted Ordinance 2013-10, which decreed that

     "all [county] public roadways and rights of way, or sections thereof, having a speed limit

     of 35 mph or less are approved and opened for the operation of wheeled all-terrain

     vehicles." CP at 195. At the time, Okanogan County managed 1,266 miles of roads

     within its borders, 335.73 miles of which ATVs could already use. Before enacting

     Ordinance 2013-10, the county did not conduct an environmental review under the

     SEPA.

             On August 14, 2013, Conservation Northwest and the Methow Valley Citizens

     Coundl sued Okanogan County for declaratory and injunctive relief. The suit challenged

                                                    6
No. 33194-6-111
Conservation Nw. v. Okanogan County


the validity of Ordinance 2013-10 in part because of the failure of Okanogan County to

perform an environmental review. After CNW and MVCC moved for summary

judgment, the county, on March 4, 2014, repealed Ordinance 2013-10, by adopting

Ordinance 2014-3. The repealing ordinance mistakenly refers to the 2013 ordinance as

Ordinance 2013-9, not 2013-10.

        In April 2014, Okanogan County prepared a new ordinance, Ordinance 2014-7,

which proposed to open 597 .23 miles of county roads, including 165 .03 miles of paved

roads, for ATV use. On April 9, 2014, the county's SEPA responsible official, Director

of the Office of Planning and Development Perry Huston, prepared a SEPA

environmental checklist for the proposed ordinance. Environmental checklists assist

government agencies in determining, before adoption of a proposal, whether the proposal

will accrue "probable significant adverse impacts on the quality of the environment," thus

necessitating an environmental impact statement (EIS) under SEPA. WAC 197-11-960;

see also RCW 43.21C.030(2)(c). The checklist completed by Huston instructed him, in

part, to:

               Answer the questions briefly, with the most precise information
        known, or give the best description you can.
               You must answer each question accurately and carefully, to the best
        of your knowledge.

CP at 253.




                                            7
No. 33194-6-III
Conservation Nw. v. Okanogan County


       Because the sufficiency of the environmental checklist looms as the principal issue

in this appeal, we quote lengthy portions of the checklist completed by Perry Huston in

Appendix A. When asked to address the environmental impact of the A TV ordinance on

various features of the environment, Huston sometimes answered: "The proposal

involves existing roads located throughout Okanogan County." CP at 258. Huston then

completed answers by stating no environmental impact would occur because A TVs

would motor on preexisting roads. When a question asked Huston to identify

environmental information prepared that relate to the ATV ordinance. Huston responded:

               There has been no other environmental information prepared
       relevant to this proposal. Any additional environmental information will be
       prepared if necessary to respond to issues identified during the comment
       period.

CP at 254.

       In the environmental checklist, Perry Huston agreed that Okanogan County

proposed no measures to reduce the environmental impacts of the ordinance.

Huston wrote that the ordinance would cause little, if any, increase in the use of

Okanogan County roadways. Huston failed to list any of the principal fauna and

fora in the area and omitted any reference to endangered or threatened species,

other than to mention that mule deer used the region as a migratory route. Huston

attached to the environmental checklist a map of Okanogan County roads. He also

attached twelve pages of spreadsheets listing the name, speed limit, length, and


                                             8
No. 33194-6-111
Conservation Nw. v. Okanogan County


surface type of some of the roads in the county. Presumably the spreadsheets

listed those roads and the mileposts on those roads where the proposed ordinance

would permit operation of A TVs.

       On April 9, 2014, the same day as the completion of the environmental checklist,

the Okanogan County Office of Planning & Development, through Department Director

Perry Huston, issued a SEPA threshold determination of nonsignificance (DNS). The

DNS concluded that proposed Okanogan County Ordinance 2014-7, the Opening ATV

Routes ordinance, would not have a "probable, significant, and adverse environmental

impact." CP at 282. Thus, Okanogan County did not intend to prepare an environmental

impact statement.

       On April 15, 2014, the Okanogan County Office of Planning & Development

notified local government and tribal agencies of its threshold SEPA determination of

nonsignificance and opened a comment period to extend through May 2, 2014. The

Office of Planning & Development received numerous responses from government

agencies and private parties.

       The Confederated Tribes of the Colville Reservation commented that some of the

roads that Okanogan County intended to open to ATVs jogged through tribal land and the

Tribe's hunting and fishing grounds. Tribal law precludes the riding of ATVs on the

lands and grounds. The Tribe apprised the county that it "vehemently opposes the

opening of any roads for A TV use within the boundaries of the Reservation without

                                           9
No. 33194-6-111
Conservation Nw. v. Okanogan County


tribal consent." CP at 330.

       The Town ofTwisp's Planning Commission opposed Ordinance 2014-7 because

of the potential adverse impacts on law enforcement and emergency services, insufficient

regulation of vehicle maintenance, risk of increased accidents and death, and evidence

that ATVs are unsafe when driven on paved surfaces. The Twisp Planning Commission

wrote a letter to the Okanogan County Office of Planning & Development, which letter

confirmed the town's opposition.

       The Town of Winthrop Planning Commission preliminarily questioned the

wisdom of the ordinance because of the lack of information. The Planning Commission

wrote to Perry Huston and raised uncertainties about the assiduousness of the

environmental checklist and encouraged the county to prepare a thorougher checklist.

Winthrop criticized the checklist as assuming no environmental impact to the proximity

of the roadways opened to ATV traffic, omitting any discussion of ATV use's interaction

with other recreational activities, and failing to attempt to measure increased traffic. The

letter emphasized one particular alleged shortcoming of the checklist:

               Since the proposal does not include a network of roads that connect
       in a way that creates contiguous routes, we are curious how the ATVs will
       arrive on these sections of road, and if there is any consideration of parking
       for trucks and trailers.

CP at 333. The full letter is attached as Appendix B.

       On May 2, 2014, Methow Valley Citizens Council and Conservation Northwest


                                             10
No. 33194-6-III
Conservation Nw. v. Okanogan County


jointly submitted to the Okanogan County Office of Planning & Development detailed

comments that echoed concerns of the Cities of Twisp and Winthrop. The full submittal

is attached as Appendix C. The organizations wrote, in part:

              MVCC and CNW believe that in reaching a DNS, the County failed
      to analyze 1) the likelihood of significant impacts on sensitive lands and
      waters, including fish and wildlife habitat, from illegal off-road riding
      facilitated by opening certain roads to ATVs; 2) the impacts on traffic of
      ATVs traveling on roads with speed limits over 35 mph, either because of
      confusion over where A TVs are and are not allowed, or because the
      operator wants to traverse an unauthorized road segment with a higher
      speed limit to access an isolated authorized road segment; 3) the impacts on
      public services from the need for additional traffic patrol and enforcement
      to keep ATVs from riding off-road and the need to post signs indicating
      where ATVs are and are not allowed; and 4) the actual traffic impacts of
      additional vehicles on the roads that would be open to ATVs under this
      proposal.
              1. The evidence of damage to lands, waters, vegetation, and fish and
      wildlife habitat from illegal off-road riding is overwhelming, and the
      County has failed to consider the significant impacts of illegal off-road
      riding that can be anticipated from opening roads in environmentally
      sensitive areas.
              In many responses in the SEPA Checklist, the County presumes that
      A TVs are exactly like all other vehicles that are already allowed on the
      roads and considers only the impacts to the road itself from opening the
      road to ATVs. On the contrary, the very name "all-terrain vehicles" means
      that these vehicles are designed, marketed and intended for off-road use.
      Unfortunately, not all operators stay on the road when they are riding in a
      vehicle that was designed and intended for off-road use, even when off-
      road use is prohibited. This statement is not speculation; it is established
      fact. In Appendix B we have included references to numerous studies and
      observations of damage to land from illegal off-road riding of ATVs. In
      light of the overwhelming evidence, it is simply unreasonable and
      inconsistent with SEP A to ignore the fact that illegal off-road riding is
      widespread and to assume that all ATV operators will obey all laws.
              For example, under the topic of Earth on page 3, the checklist asks
      about steepness of slopes, kind of soils affected, history of unstable soils,

                                           11
No. 33194-6-111
Conservation Nw. v. Okanogan County


      likelihood of erosion, and measures to control erosion. Every response
      asserts that only "already existing roadways" will be affected. This view
      turns a blind eye to the probability of illegal off-road operation of ATVs.
      The evidence shows, however, that off-road riding is likely and that it will
      cause erosion, particularly in areas of steep slopes or unstable soils.
      Consequently, the County must assume some amount of illegal riding and
      assess impacts on soils adjacent to roads, especially in areas of steep slopes
      or unstable soils.

             The checklist continues in the same vein. In responses to questions
     regarding the next two elements - Plants and Animals - the County
     repeatedly asserts that there is no vegetation affected and no animals
     affected because ATV travel will take place on "existing county roadways."
     There is no consideration of impacts to vegetation or wildlife adjacent to, or
     made accessible by, existing roads. Once again, it is incumbent on the
     County to acknowledge that ATVs are not like most other vehicles in that
     they are designed and intended for off-road travel. The literature is replete
     with examples of serious damage to vegetation and, wildlife habitat -
     including spawning streams for endangered fish - from illegal off-road
     riding. (See especially studies referenced by Backcountry Hunters &
     Anglers, Appendix B.)
             Other responses in the checklist fail to consider the likelihood of
     damage from off-road riding. On page 8, the checklist asks: "Has any part
     of the site been classified as an environmentally sensitive area? If so,
     specify." The County's answer is: "No roadways in this proposal have
     been classified as sensitive areas."

            Many miles of roadways in the proposal travel through, or give
     access to, Washington Department offish & Wildlife (WDFW) Wildlife
     Areas or state parklands. (See attached road list, Appendix A that shows
     roads in the proposal that access these public lands in the Methow Valley.)
     Surely there are environmentally sensitive areas on these lands, but the
     County has failed to ascertain the extent to which these areas may be
     adversely affected by off-road riding facilitated by this proposal. WDFW
     and State Parks prohibit ATVs both on and off road, yet the proposal would
     provide A TV access to and through these lands, thus creating an
     enforcement nightmare for these agencies.
            Many other miles likely are adjacent to spawning streams of at least
     one of the County's three federally listed threatened or endangered fish

                                            12
I
Il
I
I    No. 33194-6-111
I
     Conservation Nw. v. Okanogan County
I
I!
I         species, but the County has failed to do any surveying or mapping to
!         determine what protected species or their habitat may be made vulnerable

I         to ATV access by this proposal. On page 14, the checklist asks: "How
          would the proposal be likely to affect land and shoreline use, including

I
I
          whether it would allow or encourage land or shoreline uses incompatible
          with existing plans?" The County response is: "The county roads are in
I
I         some cases located next to areas, under shoreline protection." This is
I         another example of sensitive areas that may be affected by the proposal.
I                 In sum, there is no rational basis for assuming that there will be no
I         damage to adjacent or accessed lands from illegal off-road riding. To the
          contrary, there is ample evidence that the only reasonable assumption in
          conducting a SEP A analysis on this proposal is that there will be some

I         illegal riding and consequent damage to soils, water bodies, shorelines,
          vegetation, wildlife, protected species, and governmentally protected
          sensitive areas. To reduce the likelihood of that damage, MVCC and CNW
          request that roads that travel through, or provide access to, WDFW lands or
I         state parklands be removed from this proposal. In the alternative, we
          request that the County conduct a comprehensive survey to determine
          where roads give access to sensitive lands, waters, or fish and wildlife
          habitat and remove those roads from the proposal.
                  2. The County failed to consider the impacts on traffic of ATVs
          traveling on roads with speed limits over 35 mph, either because of
          confusion over where ATVs are and are not allowed, or because the
          operator wants to cross a segment with a higher speed limit to access an
          isolated open segment.
                  The proposal includes many isolated short segments that allow
          longer rides only if the operator illegally rides on roads that have speed,
          limits over 35 mph. (See Appendix A for a list of these roads in the
          Methow Valley.) It is likely that some riders will ride on segments or roads
          with higher speed limits, either because of confusion over where A TVs are
          and are not allowed, or because the operator wants to traverse an
          unauthorized segment with a higher speed limit to access another
          authorized road or segment. The County has not indicated intent to install
          signs to make it clear where ATVs are not allowed, and to do so would be
          prohibitively expensive. The County assumed that despite the disconnected
          patchwork of short segments connected only by roads or segments with
          higher speed limits, all ATV riders would both 1) understand where they
          may and may not ride, and 2) stay only on roads on which ATVs are
          allowed. This is an unsupported and unrealistic assumption.

                                               13
No. 33194-6-III
Conservation Nw. v. Okanogan County



             To correct this error, MVCC and CNW request that the County
     remove from the proposal all road segments less than two miles long and
     those loop roads which connect only to roads with speeds greater than 35
     mph. Those segments for the Methow Valley are shown in Appendix A
     (columns K, L, and N).
             3. The County failed to consider the impacts on public services of
     the need for additional traffic enforcement to keep ATVs from riding off-
     road and to post signs indicating where ATVs are and are not allowed.
             Already thin local police and sheriff resources will be needed to
     enforce the laws governing A TVs ....
             4. The County failed to consider the actual traffic impacts of
     additional vehicles on the roads that would be open to ATVs under this
     proposal.
             The County admits that it does not know the number of additional
     vehicle trips per day or at peak times (e.g., weekends and holidays in
     spring, summer, and fall), and it made no attempt to estimate those
     numbers. (See page 11, response to question 14.f: "It is not known the total
     number of vehicle trips per day generated by this proposal. . . . It is likely
     peak volumes will occur during daylight hours in the spring, summer, and
     fall.") Consequently, the County does not know whether the increase in
     traffic by itself - even without off-road riding - will increase impacts to
     environmental elements such as road surface erosion, dust irritants,
     animal/vehicle collisions, or other environmental elements. Yet the County
     states without evidence that "there is no erosion anticipated as a result of
     this proposal" (page 3, response to question l .f) and that "the number of
     average daily trips is not anticipated to increase to a point where vehicle
     density on the roads will cause a significant increase in animal/vehicle
     collisions." (Page 6, response to question 5.a, b, and c, and page 13,
     response to question 2)
             Surely there is information available on the amount of traffic
     generated by opening roads to ATVs, since there are 336 miles of roads in
     the County that are already open to ATVs ....
             Requested Action
             MVCC and CNW request that you withdraw the DNS and issue a
     Determination of Significance on the proposal. Following that
     determination, we ask that you either 1) prepare an environmental impact
     statement for the proposal, or 2) issue a new proposal and prepare a SEPA
     analysis for the new proposal, including a request for public comment.

                                          14
No. 33194-6-111
Conservation Nw. v. Okanogan County


              The new proposal should:
              Remove all roads in Appendix A that are shown in red. (The reason
       for removing a road from the proposal is shown in the columns following
       the road name. There may be more than one reason for removing a
       particular road.) In particular, we request that roads that travel through, or
       give access to, WDFW lands or state parklands be removed from this
       proposal. In the alternative, we request that the County conduct a
       comprehensive survey to determine where roads give access to sensitive
       lands, waters, or fish and wildlife habitat and remove those roads from the
       proposal.

CP at 336-40 (footnote omitted).

       With its May 2, 2014 letter, CNW and MVCC submitted a summary of scientific

literature addressing the impact of A TV off-roading anywhere and damage particularly

caused on national forest lands in Okanogan County. The literature provided information

about emerging best practices for managing A TV recreation in forestlands, the historical

impacts of off-road recreation on wildlife habitats, and the environmental and social

effects of A TVs in general. A June 7, 2013 article from the United States Forest Service

website reported the growing instances of "mudding" in the Methow Valley. "Mudding"

entails ATV operators trekking off-trail in order to plunge through large puddles and

fling as much mud into the air as possible.

       CNW and MVCC also enclosed, with its objections, an annotated catalogue of the

roads identified in Okanogan County's proposed ordinance. The road inventory listed

those county roads slated for A TV use that connected with roads with a speed limit of

greater than thirty-five miles per hour and itemized roads planned for ATV travel that



                                              15
No. 33194-6-111
Conservation Nw. v. Okanogan County


incorporated segments traversing less than two miles or crossed land managed by

Washington's Department of Fish and Wildlife (WDFW). The two environmental groups

proposed opening fewer roads to ATVs than planned by Okanogan County.

      WDFW also submitted comments to Perry Huston. The Department wrote:

              The Washington Department of Fish and Wildlife (WDFW)
      appreciates the opportunity to review and comment on the proposed
      ordinance to open approximately 597 miles of existing roads in Okanogan
      County to all-terrain vehicles (ATVs). We believe that substantial impacts
      as discussed below will likely occur if the ordinance is approved.
      WDFW's comments are based from the experience gained after managing
      lands that were impacted by the original ATV ordinance [2013 ordinance],
      which opened the road through the Sinlahekin Wildlife Area. Our
      comments reflect actual impacts that have been experienced, and are
      continuing. We anticipate these impacts will increase as additional roads as
      proposed are opened through Wildlife Area lands. WDFW lands in
      Okanogan County are not open to A TV use, with rare exception, and this
      ordinance will bring ATV riders, often unknowingly, into conflict with
      State law.
              ATVs are capable of being driven on road-less terrain and more
      primitive trails than full sized vehicles. ATV use on primitive trails and
      road-less areas can cause erosion, soil disturbance; new trailing in
      unsuitable areas; and spread noxious weeds. ATVs are particularly
      problematic because they contribute to the spread of noxious weeds. A
      vehicle used off-road in an area with noxious weeds will transport and
      spread seeds to other areas. Off-road use in a previously weed-free area
      can disturb soil and create an idea situation for transported weed seeds to
      grow and flourish. Noxious weeds on WDFW lands has been a concern
      voiced by Okanogan County; this ordinance will add to the weed problem
      on state and private lands associated with the roads open to ATV use.
              Some roads and trails are inappropriate for A TVs because of conflict
      with other users such as horse riders, bikes, and hikers. Increased
      disturbance to wildlife and livestock can occur. Neighboring landowners
      have complained about existing A TV riders coming off state lands, cutting
      their fences, and leaving gates open. This has resulted in scattered
      livestock and increased costs for fence repairs and livestock gathering.

                                           16
No. 33194-6-111
Conservation Nw. v. Okanogan County


      Access to remote and "out-of-sight" areas by ATVs, increases the threat of
      vandalism, theft, youth parties, accidental wildfire ignitions, and other
      undesirable behaviors.
               Access to roads, trails, and landscapes by ATVs will be increased by
      the proposed ordinance. While we acknowledge there are responsible
      individuals in all user groups, there are the minority of individuals who will
      act irresponsibly. Currently, inappropriate off-road uses and using roads
      and trail that are illegal for ATVs is a common problem across the state.
      The added costs to land management activities and enforcement have not
      been mitigated and no such mitigation appears to exist within the.
      Okanogan County proposal. Wider access to private and non-county roads,
      trails, and landscapes will have corresponding increases in illegal uses with
      the negative consequences mentioned above. We are particularly
      concerned with impacts to WDFW owned boat launches, fishing access,
      and Wildlife Areas. Private and non-county landowners adjacent to the
      proposed roads will have increased costs for posting land, gating roads, and
      controlling weeds spread from the roadway.
               The original ordinance placed an increased burden on WDFW
      enforcement staff associated with illegal ATV use on WDFW lands
      adjacent to roads recently opened to ATV use by the county. As there is no
      proposed added enforcement capacity to ensure that these A TVs do not .
      trespass or violate other regulations, including traffic rules, enforcement,
      will rarely occur. The increased burden on other enforcement agencies to
      ensure that A TV users comply with existing laws will be significant.
      Therefore, WDFW is asking Okanogan County to delay opening any new
      roads to A TVs which would cross or contact lands we are charged with
      protecting, based upon our Sinlahekin Road experience. We would further
      ask that this delay be for the purpose of working with WDFW and the
      Sheriff Department to find ways to minimize, or mitigate, for impacts to
      wildlife, lands, non-motorized users, grazing lease holders, and our budget
      and staffing resources. Also, for the County to provide for enforcement-
      response needs, which will be needed as a result of any new open roads.

CP at 367-68.

      Former WDFW employee Tom McCoy wrote to Okanogan County and urged

rejection of an ATV ordinance. McCoy e-mailed the Board of Commissioners:


                                           17
    No. 33194-6-111
    Conservation Nw. v. Okanogan County


                  I have recently been made aware of the SEPA checklist prepared for
1         you[r] intended opening of under 35mph roads to ORV's in Okanogan
I         County. I believe there are several glaring deficiencies in that document,

I
I
          most notably is the fact that it relies on voluntary compliance to these new
          rules.
                  As the former manager of the WDFW Methow Wildlife Area I
l
i         witnessed first hand the result of your prior decree [2013 ordinance] to

I         open county roads to ORV's. In the first three week following that
          declaration I received more calls about ORV's on non-county roads,
          reckless driving on all roads, driving off-road, and driving on closed roads
          than I had in the previous three years. As an example, last fall, I witnessed
          four individuals on two ORV's spinning 360's on upper Bear Creek Rd. on
          their way from Pearrygin State Park to the WDFW shooting range where
          they traveled off road to get behind the road closure barrier on USFS Rd.
          100 up to Sullivan's Pond. This was not an isolated incident. On multiple
          occasions I have witnessed ORV use, both on and off-road, on closed USFS
          and WDFW property. The SEPA checklist appears to assume that because
          there is a county ordinance that all users will comply. Considering that
          there is a substantial measure of non-compliance to well established,
          posted, and enforced, standard traffic laws by currently street legal vehicles
          it can be considered nothing but folly to assume that ORV riders will fully
          comply with similar rules.
                  Opening roads to ORV users, without due consideration of non-
          compliance and impacts to critical fish and wildlife habitat will have more
          than "speculative impacts." In fact, non-complying ORV use is currently
          having impact critical habitat. To not acknowledge that issue in the SEPA
          checklist is inappropriate. I am by no means against ORV use on county
          roads, far from it, but as elected officials you need to be realistic and
          objective, and act accordingly in the interest of all citizens of Okanogan
          County.

    CP at 363.

          George Wooten sent written comments to the Okanogan County Office of

    Planning & Development. Wooten claimed that the proposed ordinance encouraged

    unlawful use of ATV trails across Highway 20 in Okanogan County. To support his


                                               18
No. 33194-6-111
Conservation Nw. v. Okanogan County


claim, Wooten attached a photograph showing an unauthorized trail connecting to a state

road, which prohibited ATV use. Wooten also attached a message from a state forester

that confirmed the popular nature of the unauthorized A TV trail. W oaten presented a

photograph of another unauthorized trail across a wetland. Finally, Wooten mentioned

pavement is not a safe surface for ATVs, since ATVs are manufactured for off-road use.

       Other county residents, unaffiliated with CNW or MVCC, also expressed concern

about Okanogan County's proposed ordinance. Nancy Soriano asked for exclusion of

seven roads from the ordinance because use would negatively impact sharp-tailed grouse,

a threatened species that Okanogan County must protect under the Washington Growth

Management Act, chapter 36.70A RCW. Soriano mentioned that ATVs have caused

wildfires by driving in dry grass. She noted the difficulty of enforcing laws in rural areas.

       Thirty-four citizens, primarily through succinct e-mail, expressed support for

Ordinance 2014-7 in comments to the Okanogan County Office of Planning &

Development. Supporters noted the utility of ATVs in assisting senior citizens in

accessing the outdoors and the prospect of increased economic growth from A TV

tourism. Okanogan County Sheriff Frank Rogers expressed no concerns about opening

more county roads to A TVs, but stated that Sheriff Deputy Dave Rodriguez, not him,

enforced ATV rules. Rodriguez did not comment. Three local snowmobile clubs and an

ATV club voiced support for the ATV ordinance. A sample of ATV ordinance supporter

comments is found in Appendix D.

                                             19
No. 33194-6-111
Conservation Nw. v. Okanogan County


       On May 14, 2014, Okanogan County issued a final DNS and published the

determination in the official county newspaper. On May 29, 2014, CNW and MVCC

appealed the SEPA DNS, pursuant to Okanogan County Code 14.04.220, to the

Okanogan County Board of County Commissioners.

      In their appeal to the county commissioners, the two environmental organizations

contended that, in issuing a DNS, Okanogan County failed to engage in a meaningful

analysis of whether: (1) increased ATV travel would damage sensitive lands, waters, and

wildlife habitat, (2) ATVs would travel on unopened roads in order to access authorized

ATV routes, (3) increased ATV traffic would require additional public services and law

enforcement, and (4) increased A TV use would affect overall traffic patterns and

congestion on roads with speed limits of 35 m.p.h. or less. CNW asked the Board of

County Commissioners to find the current DNS clearly erroneous, withdraw it, and issue

a determination of significance. The duo groups requested that Okanogan County either

prepare an EIS for Ordinance 2014-7 or propose a new ordinance and prepare another

environmental checklist. The Okanogan County Board of County Commissioners

scheduled a public hearing on the appeal for June 16, 2014.

      During the pendency of the appeal before the Okanogan County Board of County

Commissioners, CNW and MVCC tendered additional public comments, declarations,

and scientific literature related to the proposed ATV ordinance. Much of the scientific

literature assumed operation of ATVs on dirt trails, which Okanogan County insists will

                                           20
1
J
i
!

1   No. 33194-6-III
    Conservation Nw. v. Okanogan County

J
I
    not result from its A TV ordinance. The submitted literature included a dense 2011
l
1


i   compilation by Backcountry Hunters & Anglers of scientific studies addressing the

    environmental impact of A TVs. The compilation read in part:
I
!
                   Natural resources are affected by ATV use (Meadows et al. 2008).
          All-terrain vehicle use affects soil and hydrologic function primarily
          through soil compaction, increased soil strength, and removal of the forest
I         litter layer in temperate environments (Ouren et al. 2007). Soil compaction
          and the removal of the forest litter layer can reduce vegetation growth
          (Webb et al. 1978) and is a primary factor in accelerated erosion rates
I         (Megahan 1990) ....
I                All-terrain vehicle travel increases erosion and sediment
          concentrations by removing soil cover and compacting the soil thus
          decreasing infiltration. Sediment delivery to streams via erosion is a result
          of ATV travel (Misak et al. 2002). Increased sediment loading decreases
          water quality, fish habitat quantity and quality, and fish reproductive
          success (Newcombe and MacDonald 1991). The increase in runoff and
          sediment transport can be substantial. Meadows et al. (2008) compared the
          effects of ATV traffic across seven sites on diverse landscapes ranging
          from the Wenatchee National Forest in Washington State to the Land
          Between the Lakes in Kentucky and concluded that "ATV trails are high-
          runoff, high sediment producing strips on a low-runoff, low sediment
          producing landscape." ...

                  Impacts of A TV traffic on water quality and aquatic systems are not
          limited to increases in suspended stream sediments. ATV trails funnel
          water that dislodges contaminants which end up in streams, rivers and lakes
          (Ouren et al. 2007). Contaminants can also be directly introduced into
          aquatic systems through oil and fuel spills and wind deposition of emission
          particulates that are transported in dust migration, settle onto vegetation,
                                                                                          I
          and subsequently washed off leaf surfaces by rain and snow and moved by
          surface water run-off. All-terrain vehicle operation in or near streams and
          waterways poses a serious water pollution threat (Havlick 2002). This can
          have detrimental impacts on populations of aquatic animals. Garrett (2001)
          (as cited in Taylor 2006) reported that environmentally sensitive aquatic
          species (including fish) were absent from OHV impacted sites on the

                                               21
No. 33194-6-III
Conservation Nw. v. Okanogan County


      Nueces River in Texas, while unimpacted sites hosted numerous
      environmentally sensitive species ....

             A TV impacts on vegetation are not limited to removal of vegetative
      soil cover. Reduced plant growth rates and populations of native species
      coupled with increases in non-native and pioneering plant species are
      directly related to ATV travel (Ouren et al. 2007) ....

            This review of the impact of A TV use on the physical environment
     suggests that the impacts are not only universal and cumulative, but that
     much of the damage associated with their operation can be induced by a
     limited number of users over short time periods .... For example,
     Meadows et al. (2008) asserts that while a meadow may recover from a
     single pass in a relatively short time frame, multiple passes often result in
     damage that natural processes are unable to mitigate ....

            Restricting A TV use in areas of low road density is necessary to
     reduce the spread of invasive species and protect the community structure
     of native species.

            Restoring sites degraded by ATV' s is unfeasible as long as ATV use
     continues.

            All-terrain vehicle travel can have a profound effect on all forms of
     wildlife ....
            . . . Habitat fragmentation can disrupt wildlife movements between
     and within habitats (Forman and Alexander 1998; Jackson and Griffin
     1998), which can have negative consequences for endemic species and may
     encourage non-native and invasive species propagation (Lovallo and
     Anderson 1996; Jackson and Griffin 1998) .... Habitat fragmentation can
     reduce reproductive success among nesting birds and is believed to be the
     main culprit in population reductions in some species of forest birds
     (Robinson et al. 1995) .

           . . . According to Trombulak and Frissel (2000), animal behavior is
     modified through five mechanisms:
           1. altered movement patterns
           2. changes in home range
           3. altered reproductive success

                                          22
No. 33194-6-111
Conservation Nw. v. Okanogan County


                 4. altered escape response
                 5. altered physiological state

               The effect of ATV travel on elk, and more generally, the effect of
        roads on elk, has been a focal point for researchers because of the
        documented aversion elk have to roads open to motorized travel ( Cole et al.
        1997; Rowland et al. 2000), and for their social, economic, and recreational
        importance (Naylor et al. 2009) ....

              Elk ( especially economically and biologically significant bull elk)
       preferentially use areas devoid of motorized activity.
              Elk require large blocks of non-motorized habitat for security ....

CP at 73-89. A less abridged version of the Backcountry Hunters & Anglers report is

attached as Appendix E.

       MVCC and CNW also proffered to the Okanogan County Board of County

Commissioners an annotated bibliography prepared by a student at the University of

Vermont School of Natural Resources. The paper compiled and cited research related to

the environmental and social impact of ATV use on public and private land. The

bibliography reproduced summaries and citations of academic articles, white papers,

websites, and organizations studying the social and environmental effects of ATVs.

Among other observations, the studies noted that ATV use coincided with the nesting

times of birds causing nest desertion.

       CNW provided the Okanogan County Board of Commissioners a June 7, 2013

release from the Okanogan-Wenatchee National Forest office in Winthrop. The release

read, in part:


                                                  23
No. 33194-6-III
Conservation Nw. v. Okanogan County


             Mudders, take note: It is against the law to tear up forest roads and
      meadows for the fun of it, and the legal and financial consequences can be
      steep. Tearing up high-country meadows with four-wheel-drive and off-
      road vehicles destroys wildlife habitat and ecosystems.
             During a recent investigation, Law Enforcement officers gathered
      information about mudding that occurred over Memorial Weekend
      northwest of Buck Lake Campground, near Winthrop Washington. The
      meadow was tom up by vehicles; here there was green grass, there are now
      mud pits and tire tracks. The activities that caused this damage are illegal
      under both state and federal law. Participants could face charges including
      malicious mischief and fines up to and including paying for the costs of
      restoration.

              Spinning tires on plants destroys the plants, leaving behind bare dirt.
      When plants are gone, there is nothing to stop soil from washing into
      nearby streams and lakes. Muddy streams and lakes are bad for fish,
      wildlife, irrigators, recreationists, and towns dependent upon clean water
      and tourism for survival. When native plants are gone, noxious weeds
      move in. A meadow of native grasses and flowers may soon become a
      field of thistles and knapweed.
              Mudding compacts soil. Healthy soil should bounce a bit when you
      walk on it. Tire tracks create hard, dried up soil. This hard soil doesn't
      allow water to move into the ground. Instead, water runs down tire tracks
      and into creeks and lakes, carrying mud and pollutants with it. It is hard for
      plants to grow in compacted soil-imagine trying to extend your legs
      through a concrete floor.
              Meadows and wetlands provide important breeding, rearing, and
      foraging habitats for many birds and other animals. Tearing-up these areas
      removes nesting and hiding cover, decreases forage, interferes with feeding,
      and pushes animals out into areas where they may not survive.
              Restoring an area damaged by mudding is expensive. Smoothing
      ruts, reseeding or planting and repairing roadbeds costs a lot of money. In
      situations where the individuals are not caught, every taxpayer has to pitch
      in to cover the restoration costs. When caught, individuals responsible for
      the damage can be fined up to $5000. In addition, the U.S. Forest Service
      may bring a civil suit against the individual to pay for the costly restoration.

CP at 150-51.



                                            24
No. 33194-6-III
Conservation Nw. v. Okanogan County


      Okanogan County residents who allegedly observed damage caused by ATVs

submitted letters and photographs to the Okanogan County Board of County

Commissioners. The letters are attached as Appendix F.

      CNW and MVCC also provided the Okanogan County Board of County

Commissioners with releases from ATV trade associations, the U.S. Consumer Product

Safety Commission, and private safety institutions warning of significant dangers

associated with operating ATVs on paved road surfaces. The Consumer Product Safety

Commission explained:

              ATVs should not be driven on paved roads. ATVs on paved roads
      are at risk of being hit by cars and other vehicles. While passenger vehicles
      contain safety features designed to protect occupants from collisions, A TVs
      do not. If struck by other vehicles, A TV riders can be killed or severely
      injured.
              In addition, most ATVs have low pressure tires and a solid rear axle,
      where both wheels tum at the same speed. When making a tum, the A TVs
      inside rear wheel is intended to skid because its path length is less than the
      path length of the outside wheel. ATVs on paved surfaces have much
      better traction, which prevents the necessary skidding. This can make
      turning an ATV on paved surfaces unpredictable and unstable.
              For these reasons, some states and local areas prohibit A TVs and
      other off-road vehicles on public streets and highways.

CP at 175.

      The Specialty Vehicle Institute of America prepared a position paper in opposition

to A TV use on roads, which paper the Okanogan County Board of County

Commissioners received. The paper read, in part:

             The Specialty Vehicle Institute of America (SVIA) is the national

                                           25
No. 33194-6-111
Conservation Nw. v. Okanogan County


       not-for-profit trade association representing manufacturers and distributors
       of all-terrain vehicles (ATVs) in the United States. SVIA's major goal is to
       promote the safe and responsible use of ATVs.

              ATVs are designed, manufactured and sold for off-road use only.
       On-road vehicles must be manufactured and certified to comply with U.S.
       Department of Transportation Federal Motor Vehicle Safety Standards
       (FMVSS). These safety standards consist of extensive and detailed
       compliance requirements. Since ATVs are not intended to be used on-road,
       they are not designed, equipped or tested to meet such standards.
       Permitting on-road use of ATVs, including modified A TVs, would be in
       conflict with manufacturers' intentions for their proper use, and would be
       contrary to federal safety requirements.

               SVIA emphasizes that ATVs are not designed, manufactured, or in
       any way intended for use on public streets, roads or highways and urges
       that on-highway use of ATVs be prohibited and that law enforcement
       efforts be strengthened to eliminate this dangerous practice.

CP at 173-74.

       Fourteen ATV safety and health care professionals urged the Okanogan County

Board of County Commissioners not to allow ATVs on public roads on public safety

grounds. A copy of the letter is Appendix G.

       Botanist George Wooten submitted to the Okanogan County Board of County

Commissioners photos and exact geographic coordinates of purported existing illegal

ATV routes along Highway 20 and coordinates for other illegal ATV routes loping

between national forest lands and private property. In the additional records delivered to

the Okanogan County Board of County Commissioners, county residents related episodes




                                            26
No. 33194-6-111
Conservation Nw. v. Okanogan County


when A TV operators rode in unauthorized areas. Residents reported delayed responses

by county law enforcement officers to these violations.

        In response to CNW's and MVCC's appeal to the Board of County

Commissioners, county SEPA official Perry Huston penned a staff report recommending

that the county commissioners deny the organizations' appeal. The staff report read, in

part:

                Most of the issues raised by the appellants [CNW and MVCC] rely
        on the assumption that illegal A TV operation will result from the approval
        of this proposal which opens existing roads to A TV use. The appellants
        rely on this assumption to then assert the County failed to consider the
        likelihood that widespread damage to the environment would result from
        illegal ATV use. The appellants [then] rely on this assumption to assert
        that the County did not conduct an adequate review under SEPA because it
        failed to issue a DS and prepare an Environmental Impact Statement to
        identify and mitigate probable, significant, and adverse impacts brought
        about by illegal A TV use.
                The proposal submitted by the County for environmental review
        would open only existing roadways with a speed limit of 35 mph or less to
        use by licensed operators of licensed ATV' s. No other restrictions are
        repealed or other privileges granted. Based on this proposal the
        environmental checklist was prepared and considered. The DNS under
        appeal was issued based on review of this information and a public
        comment period was conducted to gain additional information for further
        review.
                Information submitted during the SEPA comment period did not
        identify any environmental issues that were not considered or any probable,
        significant, and adverse impacts that would be caused by the proposal.
                Some of the comments received during the comment period that are
        relevant to the question are summarized in the following. All comments
        received were considered and are made part of the record.

                Washington State Fish and Wildlife personnel offered a comment
        stating they had concerns about increased enforcement costs brought about

                                            27
No. 33194-6-III
Conservation Nw. v. Okanogan County


      by increased illegal ATV use. The comment offered no specifics other than
     there was an "increase" in illegal ATV use.
             A past manager of WDFW offered a comment that when the roads
     were previously opened last summer there was more illegal A TV use than
     in the "previous three years." Neither activity level was quantified.
             The Confederated [T]ribes of the Colville Reservation offered a
     comment that the reservation was closed to ATV use by non-tribal
     members and illegal use would result in damage to the environment and
     tribal resources. No information regarding the number or frequency of the
     incidents of illegal ATV use was provided.
             The Methow Valley Citizens Council offered a comment that illegal
     A TV use would result in environmental impacts but offered no information
     in terms of the number or frequency of the incidents to which they refer.
             There were other comments offered in a tone similar to those noted
     above. None of the commenters offered specific statistics or other analysis
     quantifying the concerns.
             No information obtained through the public review process
     effectively quantifies the number of additional ATV riders anticipated in
     Okanogan County at any time that would result from the adoption of this
     proposal. Both proponents and opponents of the proposal suggest that there
     may be many but no specific information has been offered.
             The appellants assert that a large influx of riders will come to the
     Okanogan County and a substantial portion of them will operate their
     ATV's in unlawful areas. Further the appellants assert that a significant
     portion of the unlawful use will take place in environmentally sensitive
     areas. There is no information contained in the proposal or gathered during
     the public comment period that would support a conclusion that the
     proposal will likely result in an increase in illegal A TV use or that the
     illegal use will result in probable, significant, and adverse impacts to the
     environment. As noted previously in this report the assertions made by the
     appellants' [sic] are dependent on these two speculative assumptions.
     Further, to reach the conclusion asserted by the appellant's [sic] one would
     have to assume that the illegal A TV operation would take place in a
     significant amount of environmentally sensitive areas such as wetlands or
     nesting sites, etc.
             In addition to the speculative nature of the comments the comments
     received are in conflict. The Okanogan County Sheriff, chief law
     enforcement officer for the County, submitted a comment stating he had no
                                                                                    j
     concerns with the proposal. Others as noted offered concerns but no

                                         28
No. 33194-6-III
Conservation Nw. v. Okanogan County


     specific information. Given the general nature of the comments the
     assertion that illegal ATV use will significantly increase as a result of
     opening existing roads to ATVs is speculative. As this assertion is
     speculative the assertion that illegal ATV use will result in probable,
     significant, and adverse impacts to the environment is speculative as well.
             In addition to the speculative nature of the issues raised by the
     appellants any assessment of environmental impacts that takes the approach
     that any protective regulation or conditions of approval will be ignored
     therefore probable, significant, and adverse impacts will occur is
     problematic. Such an approach would render moot any effort to mitigate
     environmental impacts or reliance on existing regulation to protect the
     environment and promote public health and safety. If a party need only
     assert that no one will obey the law or conditions of approval in the course
     of a project/proposal review than it leaves the only alternative the denial or
     unreasonable curtailment of the project/proposal. The use of SEPA in such
     a manner would render a thoughtful environmental review and subsequent
     conditioning of a project/proposal difficult at best if not impossible to
     conduct.
             As noted in Arthur Gresh v. Okanogan County and Mazama
     Properties L.L.C. Okanogan County Superior Court No 11-2-00491-2 the
     court stated "the court will not speculate that public agencies will not do
     their duty or that property owners will necessarily ignore the plat limits" in
     response to the assertion by the plaintiff that negative impacts will result
     because the (plat) conditions will not be followed and/or will not be
     adequately enforced. In the Amicus brief filed by the Department of
     Ecology for this same case the footnote on page 14 states Ecology
     agrees .... The Superior Court was correct in pronouncing ... that courts
     "may not speculate that public agencies will not do their duty or that
     property owners will not necessarily ignore the plat limits .... ["]
             The discussion by the court in "Gresh" is "on point" here as well.
     The law prohibits unlawful ATV operation and protects critical areas. An
     appeal brought on the premise that these laws will be ignored, but
     apparently the laws that currently close the roads is respected, is
     problematic on its face.
             The proposal if adopted would allow the operation of properly
     licensed/equipped ATV's by properly licensed operators on qualified
     county roads. The concern that the same operators who observe the
     existing road closures would not observe other regulation if the road
     closures were removed is at any rate not an environmental impact to be

                                          29
No. 33194-6-III
Conservation Nw. v. Okanogan County


      further analyzed or mitigated.
             Conclusion
             The SEPA process is required to provide a reasonably thorough
      discussion of probable, significant, and adverse impacts brought about by a
     project/proposal. The SEPA review considered the areas of concern
     enumerated on the environmental checklist and the impacts suggested
     during the public comment periods.
             The final decision regarding the proposal has not been made. The
     comments made by the agencies and members of the public are part of the
     record to be considered by the Board of County Commissioners prior to
     approving, amending, or denying the proposal.
             The appellants in their request for relief ask that a DS be issued and
     an Environmental Impact Statement be prepared. They assert the
     responsible Official was clearly erroneous in the decision to issue a final
     DNS for the proposal. The appellants are correct that the standard for
     review is a "clearly erroneous" standard and the definition they provide of
     the meaning of that phrase is accurate as well. However, the conclusion
     that the decision of the SEPA responsible Official is clearly erroneous can
     only be made in view of the entire record and the public policy contained in
     the statute authorizing the decision. As noted earlier the purpose of the
     legislation authorizing counties to adopt ordinances such as the one under
     review was to promote public safety and reduce confusion. The appellant's
     [sic] assertion that in implementing the decision authorized by law; a
     decision authorized for the purpose of enhancing public safety, reducing
     confusion, and enhancing a self-policing approach to ATV operation will in
     fact accomplish the exact opposite is completely contrary to the public
     policy contained in the statute.
             The appellant's [sic] assert that issues enumerated in the
     environmental checklist were not analyzed. Their assertion is incorrect.
     The issues were not analyzed to their satisfaction but the appellant's [sic]
     did not identify any issues that were not considered. Their assertion that an
     EIS must be prepared to consider issues not dealt with in the environmental
     review is without merit.
             To prepare an environmental impact statement as requested by the
     appellant's [sic] three assumptions would have to be made and those
     assumptions quantified in some manner. The necessary assumptions would
     be:
             1) That a significant increase in the number of A TV's and the
     intensity of their use would result from adoption of the proposal.

                                          30
No. 33194-6-III
Conservation Nw. v. Okanogan County


              2) That a significant number of the ATV's would be operated in an
     unlawful manner.
              3) That a significant number of unlawful A TV operators would
      leave the roadway and operate the A TV's in a significant number of
      environmentally sensitive areas.
              Preparing an EIS based on the unsubstantiated assertion that the
      above listed speculative occurrences are likely is not required by law. In
      fact the SEPA statutes contain language directed to the specific objective of
     preventing the SEPA process from considering speculative impacts in an
     effort to prevent SEPA from becoming a tool of the obstructionist. The
     preparation of an EIS that attempts to quantify this sort of speculative
     impacts would be a daunting if not impossible task and would clearly be for
     the purpose of rendering the review so cumbersome and/or expensive that
     the proponent would simply abandon the project/proposal as untenable. In
     the end the EIS would impose conditions or cite existing regulation that
     mitigates the feared environmental impacts which brings us back to the
     appellant's [sic] "point of beginning." Attacking the adequacy of an
     environmental review on the basis that no one will honor the law or
     conditions imposed is without merit and contrary to the law.
             In the case of this proposal and subsequent environmental review the
     preparation of an EIS would not add materially to the discussion. The issue
     that unknown impacts have not been identified has not been raised. In fact,
     the issues involved are clearly identified and understood. The issues
     involved have been discussed and the information generated has become
     part of the record. The lack of an EIS has not impaired anybody's ability to
     participate in the process or compromised an understanding of the
     consequences the opponents of the proposal fear. The lack of an EIS has
     not compromised the appellant's [sic] ability to enter their concerns and
     any information that supports their view into the record.
             The appellant's [sic] assertion that the environmental checklist was
     inadequate and/or inaccurate is premised on their assertion that the
     speculative impacts identified are likely. This assertion is premised on the
     assumption that A TV operators will ignore all or most regulation. The
     challenges with this issue have been previously discussed and I will not
     repeat those points here. As their first premise is invalid there is no reason
     to believe the checklist is either inaccurate or inadequate.
             The appellant's [sic] assertion that ATV operators may have to cross
     roadways with a speed limit greater than 3 5 mph is accurate but the
     environmental impact they fear it creates is unclear. Any motor vehicle

                                          31
l
I
i
,,
J
     No. 33194-6-111
     Conservation Nw. v. Okanogan County

f
t           operator; or non-motorized vehicle operator for that matter, that operate on


I           the road system must cross roadways with greater or lesser speed limits
            than the one they are on. The "rules of the road" adopted in statute are
            adopted to govern that type of vehicle operator interaction. In fact the
I           statute that authorizes the proposal under review specifically contemplates
            that such a scenario will occur and provides direction on how to deal with
II          it.
                    The appellant's [sic] request that all paved roads be removed from
I           the proposal would seem contrary to their stated desire to reduce
I
            environmental impacts. The discussion provided by this staff report is
I           applicable to this issue so I will not repeat them here.
I
!
                    All process requirements for environmental review were followed.
'           This is not disputed by the appellants.
                    The appeal brought by the MVCC and CNW fails to provide any
            compelling evidence that would lead a reasonable person to conclude the
            SEPA Responsible Official made a "clearly erroneous" mistake in
            conducting the SEPA review. The appellant's [sic] have failed to
            demonstrate that any mistake made was an "egregious error" in terms of
            compromising the public's ability to participate in the process or in
            preventing the "reasonable thorough discussion" of environmental impacts
            to occur.
                   The appellant's [sic] have failed to overcome the deference given by
            law to the decision of the SEPA Responsible Official that an EIS was not
            necessary for this proposal and that a Final DNS was appropriate.
                   The appeal should accordingly be denied.

     CP at 319-23.

            On June 16, 2014, the Okanogan County Board of County Commissioners

     entertained, at a public hearing, CNW's and MVCC's appeal. During the hearing,

     Okanogan County's SEPA official stipulated that the two groups held standing in that

     forum. Members of the organizations appeared at the Board of County Commissioners

     hearing.

           On June 23, 2014, the Okanogan County Board of County Commissioners denied

                                                32
No. 33194-6-III
Conservation Nw. v. Okanogan County


CNW's and MVCC's appeal of the DNS and adopted findings of fact and conclusions of

law. The county commissioners found, in part:

              12) The Board found that the SEPA process was conducted in
      accordance with the law and provided a reasonably thorough discussion of
      the probable, significant, and adverse impacts caused by the project
      proposal.
              13) The Board found that the decisions made by the SEPA
      Responsible Official were proper and consistent with applicable codes and
      statutes.
              14) The Board determined that decisions made by the responsible
      official were entitled to substantial weight.
              15) The Board found the evidence presented by the appellants failed
      to establish a correlation between the increase in lawful riding opportunities
      for ATV operators and an increase in illegal riding activity.
              16) The Board found that the appellant's [sic] failed to produce
      compelling evidence that established the legislature was wrong in their
      finding that an increase in lawful riding opportunities would decrease the
      amount of unlawful or environmentally harmful riding activity and advance
      a culture of self-policing.
              17) The Board found that the appellant's [sic] failed to produce
      compelling evidence that an increase in lawful riding opportunities would
      be likely to significantly increase the level of unlawful activity and that the
      unlawful activity would take place in a significant amount of
      environmentally sensitive areas.
              18) The Board found that the SEPA Responsible Official decision to
      issue a final determination of non-significance was proper and not "clearly
      erroneous" and that the appellant's [sic] failed to produce compelling
      evidence to the contrary.

CP at 411. The Board of County Commissioners concluded:

              [T]he SEPA process had been properly conducted and had provided
      a reasonably thorough discussion of any probable, significant, adverse
      impacts caused by the proposal. The Board determined the appellants had
      failed to provide evidence that:
              A) Overcome the deference accorded to the decision of the
      responsible official

                                            33
No. 33194-6-111
Conservation Nw. v. Okanogan County


             B) Prove that the decisions made by the SEPA Responsible Official
      were clearly erroneous or that any mistakes, if made, were egregious in
      terms of affecting the opportunities afforded the public to participate in the
      process or in the decision makers access to complete information.
             C) Prove the SEPA process failed to meet the "reasonably
      thorough" standard required by law

CP at 412.

      On June 23, 2014, the Okanogan County Board of County Commissioners adopted

its A TV ordinance, Ordinance 2014-7. The ordinance reads, in part:

             An ordinance designating certain roads in Okanogan County open to

      use by wheeled All-Terrain Vehicles.

              WHEREAS: Engrossed Substitute House Bill 1632 states the
      legislature finds that off-road vehicle users have been overwhelmed with
      varied confusing rules, regulations, and ordinances from federal, state,
      county, and city land managers throughout the state to the extent
      standardization statewide is needed to maintain public safety and good
      order, and
              WHEREAS: Engrossed Substitute House Bill 1632 states it is the
      intent of the legislature to: (a) Increase opportunities for safe, legal, and
      environmentally acceptable motorized recreation; (b) decrease the amount
      of unlawful or environmentally harmful motorized recreation; (c) generate
      funds for use in maintenance, signage, education, and enforcement of
      motorized recreation opportunities; (d) advance a culture of self-policing
      and abuse intolerance among motorized recreationists; (e) cause no change
      in the policies of any governmental agency with respect to public land; (f)
      not change any current ORV usage routes as authorized in chapter 213,
      Laws of 2005; (g) stimulate rural economies by opening certain roadways
      to use by motorized recreationists which will in tum stimulate economic
      activity through expenditures on gasoline, lodging, food and drink, and
      other entertainment purposes; (h) and require all wheeled all-terrain
      vehicles to obtain a metal tag, and
              WHEREAS: Consistent with Revised Code of Washington
      46.09.455(c)(i) A person may not operate a wheeled all-terrain vehicle on a

                                           34
I
I'i
l     No. 33194-6-III
I     Conservation Nw. v. Okanogan County
i
I            public roadway within the boundaries of a county, not including non-
             highway roads and trails, with a population of fifteen thousand or more
             unless the county by ordinance has approved the operation of wheeled all-
             terrain vehicles on county roadways, not including non-highway roads and
             trails, and
                      WHEREAS: Okanogan County Code IO.IO authorizes the operation
             of off-road vehicles on county roads designated for that purpose; and
                      WHEREAS: Okanogan County has conducted a public review on a
             proposal to open certain county roads with a posted speed limit of 35 miles-
             per-hour or less that are not already designated for off road vehicle use, and
                      WHEREAS: The SEPA Responsible Official for Okanogan County
             prepared an environmental checklist and conducted a SEPA review on the
             proposal consistent with the requirements ofRCW 43.21c, WAC 197-11,
             and OCC 14.04 and after review of the comments received issued a final
             determination of non-significance which was published in the official
             county newspaper on May 14, 2014, and

                     WHEREAS: The Okanogan Board of County Commissioners
             considered the materials presented and testimony received and determined
             it was in the public's interest to designated certain county roads open to use
             by wheeled all-terrain vehicles, be it therefore
                     ORDAINED: The following listed county roads are open to use by
             wheeled all-terrain vehicles:

      CP at 424-25 (boldface omitted). The ordinance appended a list of roads with mile posts

      between which one could drive an ATV.

                                            PROCEDURE

            After being denied relief by the Okanogan County Board of County

      Commissioners, CNW and MVCC again sued Okanogan County in superior court. The

      two groups invoked the trial court's jurisdiction under RCW 2.08.010 (superior court

      original jurisdiction), chapter 7.24 RCW (uniform declaratory relief act), chapter 7.40

      RCW (injunctive relief), and RCW 43.2IC.075 Gudicial review under SEPA). The two

                                                  35
No. 33194-6-111
Conservation Nw. v. Okanogan County


entities sought a declaratory judgment that Ordinance 2014-7 violated SEPA and the

legislative intent ofESHB 1632. They asked for the voidance of the ATV ordinance and

an injunction precluding the effectiveness of the ordinance. Okanogan County asserted

five affirmative defenses: (1) CNW and MVCC suffered no injury and thus lacked

standing under SEPA to challenge the ordinance, (2) the trial court could review

Ordinance 2014-7 only under the Land Use Petition Act (LUPA), chapter 36.70C RCW,

a cause of action not pied, (3) because LUPA afforded an adequate remedy, the two

organizations could not obtain declaratory or injunctive relief, (4) the plaintiffs failed to

file a petition for review within twenty-one days of the county's adoption of Ordinance

2014-7, as required by LUPA, and thus the trial court lackedjurisdiction to entertain the

suit, and (5) any review by the superior court must be of the record from the Okanogan

County Board of County Commissioners' review of the appeal to the Board.

       Okanogan County moved to dismiss CNW's and MVCC's complaint or for the

grant of summary judgment in its favor. The two groups cross-moved for summary

judgment. The superior court granted the county's motion to dismiss and denied the

organizations' motion for summary judgment. The trial court concluded that Okanogan

County did not violate SEPA and CNW and MVCC failed to establish a justiciable

controversy sufficient for it to consider whether Ordinance 2014-7 violates ESHB 1632.

On appeal, Okanogan County contends that the trial court ruled that the environmental




                                             36
No. 33194-6-III
Conservation Nw. v. Okanogan County


groups or their members lacked any injury. The trial court did not address standing or

subject matter jurisdiction.

                                   LAW AND ANALYSIS

       CNW and MVCC appeal the trial court's grant of summary judgment to Okanogan

County and its dismissal of their claims with prejudice. As it did below, Okanogan

County on appeal contends that the environmental groups lack standing to challenge

Ordinance 2014-7 and that the trial court lacked subject matter jurisdiction to hear the

action for declaratory judgment and injunctive relief.

                                 Superior Court Jurisdiction

       When a defendant raises standing as a defense, the reviewing court usually

addresses this defense first. We instead first address the question of whether the trial

court possessed subject matter jurisdiction to hear CNW's and MVCC's challenge. The

determination of standing may depend on the cause of action or form of action amenable

to this suit and actually asserted in the case. If the trial court lacked jurisdiction, standing

becomes moot, and we must reject the appeal.

       Subject matter jurisdiction is the authority to hear and determine the class of

action to which a case belongs. Bour v. Johnson, 80 Wash. App. 643, 647, 910 P.2d 548

( 1996). This court reviews jurisdictional issues de novo. Knight v. City of Yelm, 173

Wn.2d 325,336,267 P.3d 973 (2011).




                                              37
No. 33194-6-111
Conservation Nw. v. Okanogan County


                                           LUPA

       Okanogan County contends the challenge to the county's environmental checklist

and Ordinance 2014-7 falls within the parameters of either chapter 7 .16 RCW, which

addresses a statutory writ of review, or the Land Use Petition Act. Okanogan County

argues that, because one of the alternative procedures provided CNW an adequate

remedy, CNW could not assert the superior court's general jurisdiction, seek declaratory

relief, or seek relief under the injunction statutes. When asserting this argument,

Okanogan County forgets that CNW and MVCC also advanced an appeal under SEPA

statutes. We disagree that either LUPA or the writ of review procedure applies. We

address LUP A first.

       LUPA pertains to judicial review of all land use decisions with some exceptions

noted in the statute. RCW 36.70C.010-030; Chelan County v. Nykreim, 146 Wash. 2d 904,

916, 52 P.3d 1 (2002). In enacting LUPA in 1995, the legislature determined that LUPA

'" shall be the exclusive means of judicial review ofland use decisions,"' with certain

specific exceptions. Chelan County v. Nykreim, 146 Wash. 2d at 917 (quoting RCW

36.70C.030(1)). A land use petition is barred, and the court may not grant review, unless

the petition is timely filed with the court within twenty-one days of the issuance of the

land use decision. RCW 36.70C.040(3).

       We must decide if Ordinance 2014-7 or the Okanogan County declaration of

nonsignificance for the environmental impact of Ordinance 2014-7 constitutes a "land

                                             38
No. 33194-6-III
Conservation Nw. v. Okanogan County


use decision" within the meaning ofLUPA. A "land use decision" is:

              a final determination by a local jurisdiction's body or officer with
       the highest level of authority to make the determination, including those
       with authority to hear appeals, on:
              (a) An application for a project permit or other governmental
       approval required by law before real property may be improved, developed,
       modified, sold, transferred, or used ...
              (b) An interpretative or declaratory decision regarding the
       application to a specific property of zoning or other ordinances or rules
       regulating the improvement, development, modification, maintenance, or
       use of real property; and
              (c) The enforcement by a local jurisdiction of ordinances regulating
       the improvement, development, modification, maintenance, or use of real
       property ....

RCW 36.70C.020(2) (emphasis added).

       Ordinance 2014-7 and the environmental checklist and DNS preceding the

ordinance concerned ATV use of county roads. No one applied for a project permit or

governmental approval of use of his or her property. CNW challenges the adoption of an

ordinance, not the enforcement of an ordinance concerning someone's use of property.

The Board of County Commissioners, on enacting Ordinance 2014-7, did not issue an

interpretative or declaratory decision. "Land use decisions" are applications, interpretive

or declaratory decisions, and enforcement of certain ordinances. See Chelan County v.

Nykreim, 146 Wash. 2d at 927 (2002); Samuel's Furniture, Inc. v. Dep't ofEcology, 147

Wn.2d 440,451, 54 P.3d 1194, 63 P.3d 764 (2002); Brotherton v. Jefferson County, 160

Wn. App. 699,704,249 P.3d 666 (2011). CNW and MVCC need not have filed suit

underLUPA.

                                            39
No. 33194-6-III
Conservation Nw. v. Okanogan County


                                       Writ ofReview

       RCW 7.16.040 provides:

              A writ of review shall be granted by any court, except a municipal or
      district court, when an inferior tribunal, board or officer, exercising
      judicial functions, has exceeded the jurisdiction of such tribunal, board or
      officer, or one acting illegally, or to correct any erroneous or void
      proceeding, or a proceeding not according to the course of the common
      law, and there is no appeal, nor in the judgment of the court, any plain,
      speedy and adequate remedy at law.

(Emphasis added.) Statutory writs of review are available for judicial or quasi-judicial

actions. Harris v. Pierce County, 84 Wash. App. 222, 228, 928 P.2d 1111 (1996). They

are not available, however, for legislative actions. Raynes v. City of Leavenworth, 118
Wash. 2d 23 7, 244 n.2, 821 P .2d 1204 ( 1992); Leavitt v. Jefferson County, 74 Wash. App.
668, 677, 875 P.2d 681 (1994). We need not address whether the adoption of Ordinance

2014-7 or the denial of CNW' s appeal of the county SEPA official by the Okanogan

County Board of County Commissioners constituted a legislative or judicial action. We

resolve the issue on another ground.

       Okanogan County contends that CNW and MVCC must have sought a writ of

review if available, rather than seeking superior court jurisdiction on another basis.

Nevertheless, the opposite is true. RCW 7.16.040 denies an applicant the writ if the

applicant has another remedy. Because SEPA affords a method of appeal, a statutory

writ of review under chapter 7 .16 RCW is not available. Raynes v. City ofLeavenworth,
118 Wash. 2d at 244; Foster v. King County, 83 Wash. App. 339, 346, 921 P.2d 552 (1996).

                                             40
No. 33194-6-111
Conservation Nw. v. Okanogan County


In Foster v. King County, the court specifically denied the applicant a writ of review in a

SEPA appeal.

                                      SEPA Appeal

       Since LUPA does not encompass CNW's and MVCC's challenge and because the

statutory writ of review does not interfere with this challenge to Okanogan County

actions, we now ask whether any of the four legal paths, on which the organizations

sought superior court jurisdiction, sufficed to bestow subject matter jurisdiction. CNW

and MVCC solicited superior court jurisdiction under four statutes: (1) the superior

court's broad original jurisdiction afforded under RCW 2.08.010, (2) jurisdiction granted

under the declaratory relief act, chapter 7 .24 RCW, (3) power bequeathed to issue

injunctions under chapter 7.40 RCW, and (4) the right to judicial review to determine

compliance with SEPA under RCW 43.2IC.075. CNW needs to show jurisdiction under

only one of the four statutory schemes to receive the relief desired. We address SEPA

jurisdiction and only SEPA jurisdiction.

       SEPA authorizes judicial review of an agency's compliance with its terms. RCW

43.2IC.075; Lands Council v. Wash. State Parks & Recreation Comm 'n, 176 Wash. App.
787, 802, 309 P.3d 734 (2013). Therefore, RCW 43.2IC.075 necessarily confers

jurisdiction on the superior court.

       Okanogan County faults CNW and MVCC for seeking declaratory relief in its

complaint. The county contends that, since the groups ask for declaratory relief, the

                                            41
No. 33194-6-111
Conservation Nw. v. Okanogan County


superior court and this court is limited to addressing legislative action, and the Board of

County Commissioners' affirmation of the county SEPA official's preparation of the

environmental checklist constituted a quasi-judicial, not a legislative, action. According

to the county, a declaratory judgment action invokes the trial court's original jurisdiction,

not appellate jurisdiction, and, since CNW and MVCC ask this court to declare the Board

of County Commissioners' denial of its appeal to be clearly erroneous, they mistakenly

invoked the superior court's appellate jurisdiction.

       In order to convince this court to reject the appeal for lack of jurisdiction,

Okanogan County devotes pages to analyzing and characterizing the Board of County

Commissioners' challenged action as quasi-judicial in nature. We need not engage in a

similar analysis because the answer to Okanogan County's challenge to subject matter

jurisdiction lies elsewhere.

       Okanogan County ignores the language in the complaint asserting jurisdiction

under SEP A. CNW and MVCC may have characterized much of its lawsuit as being in

the nature of a declaratory judgment action. They asked for a declaration that the

Okanogan County action was clearly erroneous. They captioned its complaint as one for

declaratory judgment and injunctive relief. Nevertheless, the organizations also

specifically sought judicial review under SEPA. Okanogan County cites no authority that

prevents the request for declaratory relief in the same suit when the plaintiff includes an

appeal under SEPA. The county cites no authority that captioning a case as one for a

                                             42
l
I


I   No. 33194-6-III
    Conservation Nw. v. Okanogan County
1
I
I
I   declaratory judgment renders null a request in the body of the complaint for SEPA
I
    review. In its essence, a SEPA appeal requests declaratory relief establishing that

    governmental action is contrary to law, so labeling the SEPA appeal in part as a

    declaratory judgment action creates no harm.

           We note that, consistent with SEPA statutory provisions, CNW sought review of

    both Okanogan County Ordinance 2014-7 and the underlying environmental checklist

    and determination ofnonsignificance by Okanogan County's SEPA official Perry

    Huston. SEPA demands that any "[j]udicial review ... shall without exception be of the

    governmental action together with its accompanying environmental determinations."

    RCW 43.2IC.075(6)(c). This so-called "linkage requirement" is meant to stave off

    judicial review until the underlying governmental action is final, thus preventing "orphan

    SEPA claims." Boss v. Dep 't ofTransp., 113 Wash. App. 543, 549, 54 P.3d 207 (2002).

    SEPA compliance is "' evaluated as an integrated element of government

    decisionmaking,'" rather than an independent cause of action. Foster v. King County, 83
Wash. App. at 345 ( 1996) (quoting RICHARD L. SETTLE, THEWASHINGTON STATE

    ENVIRONMENTAL POLICY ACT: A LEGAL AND POLICY ANALYSIS§ 20, at 244 (1995)).

                                            Standing

          We now address whether CNW and MVCC possessed standing to challenge

    Okanogan County's actions under SEPA. The county contends that the organizations

    lack standing to seek judicial review of the county's SEPA determination of

                                               43
No. 33194-6-III
Conservation Nw. v. Okanogan County


nonsignificance. It contends that the organizations alleged no "injury in fact" to one or

more of its members, but rather alleged only speculative future harm that Ordinance

2014-7 could potentially cause. The duo groups urge this court, under RAP 5 .1 (d), not to

address the county's standing argument. In addition, CNW argues that it has

organizational standing and that its members have been injured in fact.

        CNW asks this court to ignore Okanogan County's challenge to standing because

the county never cross appealed the issue. We decline this request. RAP 5.1 (d) demands

that a respondent seeking review of an issue file a notice of appeal timely under RAP

5.2(f). By raising the issue of standing, Okanogan County seeks no affirmative relief. A

prevailing party is not required to cross appeal if it seeks no affirmative relief and may

argue any grounds, supported by the record, to advocate affirming a trial court's decision.

McGowan v. State, 148 Wash. 2d 278, 287-88, 60 P.3d 67 (2002); RAP 5.l(d). A

respondent may raise the sufficiency of a factual basis to support standing for the first

time on appeal. RAP 2.5(a)(2); Mitchell v. Doe, 41 Wash. App. 846, 848, 706 P.2d 1100

(1985).

        We move to the merits of Okanogan County's standing defense. The concept of

standing asks: who, if anyone, does the law wish to litigate specific claims and issues.

Courts resolve standing by reviewing the purposes behind the law asserted by the

plaintiff, measuring the plaintiffs connection to those purposes, and gauging injury to the

plaintiff.

                                             44
No. 33194-6-III
Conservation Nw. v. Okanogan County


       SEP A grants an aggrieved person the right to judicial review of an agency's

compliance with the statute. RCW 43.21C.075; Lands Council v. Wash. State Parks &

Recreation Comm 'n, 176 Wash. App. at 799 (2013). The term "person aggrieved" was

intended to include anyone with standing to sue under existing law. Trepanier v. City of

Everett, 64 Wn. App. 380,382,824 P.2d 524 (1992) (citing RICHARDL. SETTLE, THE

WASHINGTON STATE ENVIRONMENTAL POLICY ACT§ 20(b) at 248 (1987)).

       In order to obtain review under SEPA statutes, the petitioner must establish

standing. Save a Valuable Env 't (SAVE) v. City ofBothell, 89 Wash. 2d 862, 866, 576 P.2d
401 (1978); Harris v. Pierce County, 84 Wash. App. at 232 (1996). The party must allege:

( 1) his or her endangered interest falls within the zone of interests protected by SEPA,

and (2) the party has suffered an injury in fact. Kucera v. Dep 't of Transp., 140 Wn.2d

200,212,995 P.2d 63 (2000); Leavitt v. Jefferson County, 74 Wash. App. at 678-79 (1994).

       The standing of a nonprofit corporation to challenge governmental actions

threatening environmental damage is firmly established in federal jurisprudence and

Washington has adopted the federal approach. SA VE v. City ofBothell, 89 Wash. 2d at 867;

Magnolia Neigh. Planning Council v. City of Seattle, 155 Wn. App. 305,312,230 P.3d

190 (2010). A nonprofit organization may represent its members in a proceeding for

judicial review so long as it shows that one or more of its members are specifically

injured by a governmental action. SA VE v. City ofBothell, 89 Wash. 2d at 867.

Organizations have standing to assert the interests of their members, so long as the

                                            45
No. 33194-6-111
Conservation Nw. v. Okanogan County


members would otherwise have standing to sue, the purpose of the organization is

germane to the issue, and neither the claim nor the relief requires the participation of

individual members. Five Corners Family Farmers v. State, 173 Wash. 2d 296, 304, 268

P .3d 892 (2011 ); Int 'l Ass 'n of Firefighters, Local 1789 v. Spokane Airports, 146 Wash. 2d
207, 213-14, 45 P.3d 186, 50 P.3d 618 (2002).

       The purposes of SEPA are:

              (1) To declare a state policy which will encourage productive and
       enjoyable harmony between humankind and the environment; (2) to
       promote efforts which will prevent or eliminate damage to the environment
       and biosphere; (3) and [to] stimulate the health and welfare of human
       beings; and (4) to enrich the understanding of the ecological systems and
       natural resources important to the state and nation.

RCW 43.21C.010. Thus, SEPA's "zone of interests" contemplates broad questions of

environmental impact, identification of unavoidable adverse environmental effects,

choices between long and short term environmental uses, and identification of the

commitment of environmental resources. Snohomish County Prop. Rights All. v.

Snohomish County, 76 Wash. App. 44, 52-53, 882 P.2d 807 (1994). The county concedes

that CNW's and MVCC's interests in protecting the environment fall within SEPA's

zone of interests. We agree.

       We also hold that CNW and MVCC allege sufficient injury in fact to establish

organizational standing to seekjudicial review of the county's SEPA determination. A

party meets the "injury in fact" prong of standing by showing that the injury will be


                                            46
No. 33194-6-III
Conservation Nw. v. Okanogan County


immediate, concrete, and specific, even though the allegations may be speculative and

undocumented. Kucera v. Dep 't o/Transp., 140 Wash. 2d at 213 (2000); Leavitt v.

Jefferson County, 74 Wash. App. at 679 (1994).

       In Lands Council v. Washington State Parks & Recreation Commission, 176 Wn.

App. 787 (2013), this court held that the petitioner held standing to challenge the

Washington State Parks and Recreational Commission's decision to classify ski resort

property as recreation land, thus allowing for alpine ski area expansion, despite the

absence of a planned precise location for the ski runs. The State argued that the Lands

Council could not show any immediate, concrete and specific injury because the

commission had yet to map the ski runs. The Lands Council alleged that the ski area

expansion would jeopardize wildlife and its habitat. The decision mentions little about

the nature or members of Lands Council other than it was an environmental group.

       We find federal law concerning the National Environmental Protection Act

(NEPA) supports our conclusion that CNW has standing. Because NEPA is substantially

similar to SEPA, we may look to federal case law for SEPA interpretation. Int'/

Longshore & Warehouse Union, Local 19 v. City a/Seattle, 176 Wn. App. 512,525,309

P.3d 654 (2013); Pub. Util. Dist. No. 1 a/Clark County v. Pollution Control Hr'gs Bd.,

137 Wash. App. 150, 158, 151 P.3d 1067 (2007). Although standing does not strictly

involve the interpretation of a statute, the NEPA and SEPA policies coincide such that

standing rules under both statutory schemes should be similar. Our courts have followed

                                            47
No. 33194-6-111
Conservation Nw. v. Okanogan County


organization standing rules established in federal environmental jurisprudence. SA VE v.

City of Bothell, 89 Wash. 2d at 867; Magnolia Neigh. Planning Council v. City of Seattle,
155 Wash. App. at 312 (2010).

       Under federal law, an environmental plaintiff adequately alleges injury in fact

when she avers that she uses the affected area and is an individual 'ror whom the aesthetic

and recreational values of the area will be lessened by the challenged activity. Friends of

the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 183, 120 S. Ct. 693,

145 L. Ed. 2d 610 (2000); Sierra Club v. Morton, 405 U.S. 727, 735, 92 S. Ct. 1361, 31
L. Ed. 2d 636 ( 1972). Melanie Rowland and George Wooten, members of one or both of

the plaintiff organizations, attested to hiking, photography, bird and wildlife watching,

and studying native plants and trees in the Okanogan County wilderness.

       In Sierra Club v. US. Army Corps ofEngineers, 645 F.3d 978 (8th Cir. 2011), an

environmental organization and a hunting club filed suits against the Army Corps of

Engineers, the Fish and Wildlife Service, and an electric utility, seeking injunctive relief

because of the federal agencies' grant of a permit to construct a new coal-fired power

plant. The plaintiffs claimed violations of NEPA, among other environmental statutes.

The reviewing court agreed that the environmental organization showed adequate injury

in fact. One club member testified that he lived in the area and enjoyed taking pictures,

hunting, and studying its history and archaeology. The member was disturbed by the

mud and siltation from the plant site, the increase in dust caused by traffic on the

                                             48
No. 33194-6-III
Conservation Nw. v. Okanogan County


highway, as well as noise and light pollution comingfrom the plant. Another member

was an avid bird watcher and nature photographer in the area. He expressed his concern

that power plant construction would affect one of the most beautiful areas he has visited.

       Closer to home, in National Wildlife Federation v. Espy, 45 F.3d 1337 (9th Cir.

1995), environmental groups brought action under NEPA against the United States

Secretary of Agriculture and purchasers of property, alleging that the transfer of property

without creating easements to protect wetlands violated NEPA. The reviewing court held

that the complaint sufficiently alleged each element of standing. The allegations that

several of plaintiffs' members enjoy the aesthetic value of the wetlands and the

opportunities they afforded for hiking, hunting, and bird-watching, asserted a legally

protected interest sufficient for standing.

       In challenging CNW's standing, Okanogan County argues that CNW and MVCC

present no specific studies with regard to harm in Okanogan County, no evidence of how,

when or where there will be harm to any area by reason of the ATV ordinance, and no

evidence that any organization member has any interest beyond that of the general public

in land adjacent to opened roads. Nevertheless, Okanogan County cites no decision that

requires a study supporting damage to an environment in order that an environmental

group may gain standing. CNW and MVCC nonetheless presents numerous studies of

damage to wildlife in various regions by ATVs. The county cites no requirement that an

environmental group must identify a precise location and time for the potential harm.

                                              49
    No. 33194-6-III
    Conservation Nw. v. Okanogan County


    The organizations anyway forwards direct and specific evidence of damage to the

    Okanogan County environment in precise locations as a result of ATVs. Cases support
1
I
I
'
!
    the proposition that a desire to see and value the environment sets an organization or its

    members apart from the general public for purposes of standing under environmental
l
'
    laws.
j
            Finally, Okanogan County maintains that, while CNW and MVCC may show
!
I   damage to the environment by A TV use, the two groups cannot show damage caused by

i   opening additional roads to ATV use. We find no case that requires such precision of

    proof as to damage in order to gain standing. Proponents of the ATV ordinance contend

    that the ordinance will attract ATV users to Okanogan County, thereby increasing the use

    of Okanogan County roads. Logically, the additional ATV riders will probably lead to

    some off-road riding and some environmental damage. CNW and MVCC members have

    documented present and ongoing instances of illegal A TV off-roading that increased with

    the opening of an additional 597 miles of county road to ATV traffic. CNW alleges that

    its members will lose recreational space, aesthetic enjoyment, and sensitive wildlife areas

    as a result of increased A TV traffic.

            In arguing that CNW and MVCC lacks standing, the county relies on Harris v.

    Pierce County, 84 Wash. App. 222 (1996). In that case, a citizens group challenged the

    adequacy of Pierce County's final environmental impact statement for the creation of a

    system of multi-purpose trails. The group brought a writ of certiorari and attached

                                                50


                                                                                                  [
No. 33194-6-111
Conservation Nw. v. Okanogan County


declarations from members stating that their property could be condemned by the county

for the new trail system. We held that the group failed to establish standing because

economic interests do not fall within the zone of interests protected by SEPA and the

concern that property might be condemned did not establish an immediate, concrete and

specific injury.

       Harris does not raise the relatively low bar for environmental standing. CNW and

MVCC do not rely on economic harm to its members. CNW's interest in protecting the

environment adjacent to roads newly opened to ATVs in Okanogan County falls within

SEP A's zone of interests.

       CNW and MVCC also argue that this court could analyze standing under a relaxed

procedural analysis advocated in Lujan v. Defenders of Wildlife, 504 U.S. 555,572 n.7,

112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992) and Five Corners Family Farmers v. State,
173 Wash. 2d at 303 (2011) and applied in Lands Council v. Washington State Parks &

Recreation Commission, 176 Wash. App. 787 (2013). Because we find standing under

traditional principles of standing, we need not address this alternate grounds for standing.

                                        ESHB 1632

       Both sides promote the 2013 law, ESHB 1632, as supporting their respective legal

positions. Okanogan County does not expressly argue that the 2013 bill rid the county of

the need to prepare an environmental checklist. Nevertheless, the county argues that

ESHB 1632 established a legislative policy that declares that either ATVs do not harm

                                            51
lI
1
"q
     No. 33194-6-III
     Conservation Nw. v. Okanogan County
j
1    the environment or the economic benefits of ATV riding prevails over any environmental
Ij
 I   harm. We discern no such legislative pronouncements.
l             In enacting ESHB 1632, the legislature found:
I
~
i
                     that off-road vehicle users have been overwhelmed with varied
             confusing rules, regulations, and ordinances from federal, state, county, and
             city land managers throughout the state to the extent standardization


I
i
I
I
             statewide is needed to maintain public safety and good order.

     LAWS OF 2013, 2d Spec. Sess., ch. 23, § 1(1). Through ESHB 1632, the Washington

     legislature sought to:

                     (a) Increase opportunities for safe, legal, and environmentally
I            acceptable motorized recreation; (b) decrease the amount of unlawful or
             environmentally harmful motorized recreation; (c) generate funds for use in
I            maintenance, signage, education, and enforcement of motorized recreation
             opportunities; (d) advance a culture of self-policing and abuse intolerance
             among motorized recreationists; ( e) cause no change in the policies of any
             governmental agency with respect to public land; (t) not change any current
             ORV usage routes as authorized in chapter 213, Laws of 2005;
             (g) stimulate rural economies by opening certain roadways to use by
             motorized recreationists which will in tum stimulate economic activity
             through expenditures on gasoline, lodging, food and drink, and other
             entertainment purposes; and (h) require all wheeled all-terrain vehicles to
             obtain a metal tag.

     LAWS OF 2013, 2d Spec. Sess., ch. 23, § 1(2).

             Section 6 of ESHB 1632 opened state highways, with a speed limit of thirty-five

     miles per hour or less, to the operation of wheeled all-terrain vehicles (WATVs). LA ws

     OF   2013, 2d Spec. Sess., ch. 23, § 6, codified at RCW 46.09.455(1). Section 6 of the

     enactment also granted counties with a population of fifteen thousand or more the


                                                  52
No. 33194-6-III
Conservation Nw. v. Okanogan County


authority to open county public roadways for WA TV use. Codified at RCW

46.09.455(l)(c)(i). Portions of the bill are codified at RCW 46.09.455.

       The preface to ESHB 1632 laments that off-road vehicle users have been

overwhelmed with varied confusing regulations and ordinances from federal, state,

county, and city governments. Okanogan County does not suggest that preparation of a

thorough environmental checklist, before a county adopts an ordinance extending the

miles of roads for ATV use, instigates confusing regulations or ordinances. The checklist

does not create any new ordinances or regulations.

       Through ESHB 1632, the Washington Legislature sought to stimulate rural

economies by opening "certain roadways" to use by motorized recreationists. LA ws OF

2013, 2d Spec. Sess., ch. 23, § 1. Reference to "certain roadways" suggests the

legislature was not anticipating a rural county to open all roadways to ATV use, let alone

all roadways with a speed limit under 35 m.p.h. Also, the legislature's desire to stimulate

local economies does not equate to a legislative wish to void environmental protections

and free a local government from complying with SEPA. To the contrary, the legislature

included in the law the desiderata of increasing "legal and, environmentally acceptable

motorized recreation" and conversely decreasing "the amount of unlawful or

environmentally harmful motorized recreation." LAWS OF 2013, 2d Spec. Sess., ch. 23, §

1(2)(a), (b) (emphasis added). Thus, failing to address the environmental impact of

opening certain roadways runs contrary to the bill's stated purpose.

                                            53
No. 33194-6-111
Conservation Nw. v. Okanogan County


       CNW and MVCC do not seek to preclude the opening of all county roads to ATV

traffic. Instead, the organizations advocate a selective opening of roads. A county may

follow both RCW 46.09.455 and SEPA by opening more roads to ATV traffic after

thoroughly considering the environmental impacts of the action. Statutes are to be read

together, whenever possible, to achieve a harmonious total statutory scheme, which

maintains the integrity of the respective statutes. In re Bankr. of Wieber, 182 Wash. 2d 919,

926, 347 P.3d 41 (2015).

       Okanogan County for good reason does not contend that ESHB 1632 partially

repealed SEPA. We do not favor repeal by implication, and, when potentially conflicting

acts can be harmonized, we construe each to maintain the integrity of the other. City of

Spokane v. Rothwell, 166 Wash. 2d 872, 877, 215 P .3d 162 (2009); Anderson v. Dep 't of

Corr., 159 Wash. 2d 849, 858-59, 154 P.3d 220 (2007). Implied repeal is disfavored and

will be found only ( 1) when the later act covers the entire field of the earlier one, is

complete in itself, and is intended to supersede prior legislation, or (2) when the two acts

cannot be reconciled and both given effect by a fair and reasonable construction. State v.

Conte, 159 Wash. 2d 797, 815, 154 P.3d 194 (2007); Amalgamated Transit Union Legis.

Council v. State, 145 Wash. 2d 544, 552, 40 P.3d 656 (2002). ESHB 1632 did not cover

environmental policy. The legislature expressed no intent in the bill to supersede SEPA.

SEPA and ESHB 1632 can be reconciled.

       In short, RCW 46.09.455(1)(c)(i) authorizes a county to open roadways to ATVs.

                                              54
No. 33194-6-111
Conservation Nw. v. Okanogan County


The statute does not authorize a county to avoid the provisions of SEPA. Therefore, we

move to the heart of the dispute between the parties: whether the environmental checklist

prepared by Okanogan County SEPA official Perry Huston satisfied requirements

imposed by SEPA.

                                  Environmental Checklist

       The Washington State Legislature adopted the State Environment Policy Act in

1971 as a means to create a process to identify possible environmental impacts that may

accompany governmental actions. These actions include issuing permits for private

projects, constructing public facilities, or adopting ordinances, regulations, policies, or

plans. Information provided during the SEP A review process enables agencies,

applicants, and the public to assess how a proposed action will affect the environment.

The assembled information may lead to a change in a proposal to reduce impacts or to

condition or deny a proposal because of adverse environmental impacts.

       SEPA recognizes the broad policy "that each person has a fundamental and

inalienable right to a healthful environment." RCW 43.21C.020(3). State agencies are

required to use "all practicable means" to achieve the following goals:

              (a) Fulfill the responsibilities of each generation as trustee of the
       environment for succeeding generations;
              (b) Assure for all people of Washington safe, healthful, productive,
       and aesthetically and culturally pleasing surroundings;
              (c) Attain the widest range of beneficial uses of the environment
       without degradation, risk to health or safety, or other undesirable and
       unintended consequences.

                                             55
No. 33194-6-111
Conservation Nw. v. Okanogan County



RCW 43.21C.020(2). Over forty years ago, with the adoption of SEPA, we first read in

Washington law that each generation is a trustee of the environment for succeeding

generations. Lands Council v. Wash. State Parks & Recreation Comm 'n, 176 Wash. App.

at 807-08 (2013).

       Contrary to popular belief, SEPA does not demand a particular substantive result

in government decision making. Instead, the act ensures that environmental values are

given appropriate consideration. Stempel v. Dep 't of Water Res., 82 Wash. 2d 109, 118, 508
P.2d 166 (1973); Moss v. City ofBellingham, 109 Wash. App. 6, 14, 31 P.3d 703 (2001).

SEP A imposes on the government agency a duty to assemble and review full

environmental information before rendering a decision. Davidson Serles & Assocs. v.

City of Kirkland, 159 Wash. App. 616, 634-35, 246 P.3d 822 (2011). Briefly stated, the

procedural provisions of SEPA constitute an environmental full disclosure law. Norway

Hill Pres. & Prot. Ass 'n v. King County Council, 87 Wash. 2d 267, 272, 552 P.2d 674

(1976). SEPA attempts to shape the state's future environment by deliberation, not

default. Stempel v. Dep 't of Water Res., 82 Wash. 2d at 118; Loveless v. Yantis, 82 Wash. 2d
754, 765-66, 513 P.2d 1023 (1973). In essence, SEPA requires that the "presently

unquantified environmental amenities and values will be given appropriate consideration

in decision making along with economic and technical considerations." RCW

43.21C.030(2)(b); see also Norway Hill, 87 Wash. 2d at 272 (1976).


                                           56
No. 33194-6-III
Conservation Nw. v. Okanogan County


      RCW 43 .21 C.030(2)( c), a critical section of SEPA, requires all counties to:

              Include in every recommendation or report on proposals for
      legislation and other major actions significantly affecting the quality of the
      environment, a detailed statement by the responsible official on:
              (i) the environmental impact of the proposed action;
              (ii) any adverse environmental effects which cannot be avoided
      should the proposal be implemented;
              (iii) alternatives to the proposed action;
              (iv) the relationship between local short-term uses of the
      environment and the maintenance and enhancement of long-term
      productivity; and
              (v) any irreversible and irretrievable commitments of resources
      which would be involved in the proposed action should it be implemented.

Thus, under RCW 43.21C.030(2)(c), major actions significantly affecting the quality of

the environment require an environmental impact statement. Cheney v. Mountlake

Terrace, 87 Wash. 2d 338, 344, 552 P.2d 184 (1976); Davidson Serles & Assocs. v. City of

Kirkland, 159 Wash. App. at 634 (2011 ).

      An administrative rule implementing SEP A defines "major action" circularly:

            "Major action" means an action that is likely to have significant
      adverse environmental impacts. "Major" reinforces but does not have a
      meaning independent of "significantly" (WAC 197-11-794 ).

WAC 197-11-764. WAC 197-11-704, in tum, defines "actions" as:

             ( 1) "Actions" include, as further specified below:

             (c) Legislative proposals.
             (2) Actions fall within one of two categories:
             (a) Project actions ....
             (b) Nonproject actions. Nonproject actions involve decisions on
      policies, plans, or programs.


                                            57
No. 33194-6-111
Conservation Nw. v. Okanogan County


             (i) The adoption or amendment of legislation, ordinances, rules, or
      regulations that contain standards controlling use or modification of the
      environment;


(Emphasis added) (Boldface omitted). Okanogan County agrees that its adoption of

Ordinance 2014-7 constitutes an action within the meaning of SEPA. The county,

however, contends the ordinance does not significantly impact the environment.

      If SEPA covers a local governmental action, the government next determines if

the action will "significantly affect" the environment. SEPA does not define

"significantly affecting." Davidson Serles v. City of Kirkland, 159 Wash. App. at 634.

WAC 197-11-794 reads:

             ( 1) "Significant" as used in SEP A means a reasonable likelihood of
      more than a moderate adverse impact on environmental quality.
             (2) Significance involves context and intensity (WAC 197-11-330)
      and does not lend itself to a formula or quantifiable test. The context may
      vary with the physical setting. Intensity depends on the magnitude and
      duration of an impact.
             The severity of an impact should be weighed along with the
      likelihood of its occurrence. An impact may be significant if its chance of
      occurrence is not great, but the resulting environmental impact would be
      severe if it occurred.

      Under case law, the agency should prepare the environmental impact statement

whenever more than a moderate effect on the quality of the environment resulting from

the governmental action is a reasonable probability. King County v. Wash. State

Boundary Review Ed.for King County, 122 Wn.2d 648,664,860 P.2d 1024 (1993).

Under SEPA, evaluation of a proposal's environmental impacts requires examination of

                                           58
No. 33194-6-III
Conservation Nw. v. Okanogan County


at least two relevant factors: (1) the extent to which the action will cause adverse

environmental effects in excess of those created by existing uses in the area, and (2) the

absolute quantitative adverse environmental effects of the action itself, including the

cumulative harm that results from its contribution to existing adverse conditions or uses

in the affected area. Norway Hill, 87 Wash. 2d at 277 (1976); Narrowsview Pres. Ass 'n v.

City a/Tacoma, 84 Wn.2d 416,423, 526 P.2d 897 (1974).

       The decision of whether a governmental action will significantly impact the

environment is called the threshold determination. Moss v. City ofBellingham, 109 Wn.

App. at 14 (2001 ). The lead agency must make its threshold determination based on

information reasonably sufficient to evaluate the environmental impact of a proposal.

WAC 197-11-335; Moss v. City ofBellingham, 109 Wash. App. at 14. The agency issues a

determination of nonsignificance if it determines that the project will have no probable

significant adverse environmental impacts. WAC 197-11-340( 1); Lanzce G. Douglass,

Inc. v. City of Spokane Valley, 154 Wash. App. 408, 422, 225 P.3d 448 (2010). If the local

government decides that a proposal "may have a probable significant adverse

environmental impact," the agency issues a determination of significance and identifies

the areas on which an environmental impact statement must focus. RCW 43 .21 C.031;

WAC 197-11-360(1); Lanzce G. Douglass, 154 Wash. App. at 422. A determination of

significance mandates the preparation of a full environmental impact statement. Moss v.

City ofBellingham, 109 Wash. App. at 15 (2001 ).

                                             59
No. 33194-6-III
Conservation Nw. v. Okanogan County


       Before reaching the determination of significance or nonsignificance, the

government agency reviews an environmental checklist. WAC 197-11-315; Moss v. City

of Bellingham, 109 Wash. App. at 14 (2001). When the local governmental action

constitutes the granting of a development permit, the applicant of the permit completes

the environmental checklist. If the action entails an ordinance, the local government

prepares and reviews the checklist. This appeal centers on the environmental checklist

prepared by Okanogan County SEPA official Perry Huston.

       By way of the environmental checklist, the responsible agency must show that it

considered the relevant environmental factors and that its decision to issue any

determination of nonsignificance was based on information sufficient to evaluate the

proposal's environmental impact. RCW 43 .21 C.030(2)( c); Wenatchee Sportsmen Ass 'n

v. Chelan County, 141 Wash. 2d 169, 176, 4 P.3d 123 (2000). The purpose of the checklist

is to ensure an agency, at the earliest possible stage, fully discloses and carefully

considers a proposal's environmental impact before adopting it. Spokane County v. E.

Wash. Growth Mgmt. Hr 'gs Bd., 176 Wash. App. 555, 579, 309 P.3d 673 (2013), review

denied, 179 Wash. 2d 1015, 318 P.3d 279 (2014). Ifthe checklist does not contain

sufficient information to make a threshold determination, the preparer may be required to

submit additional information. WAC 197-11-335(1); Moss v. City ofBellingham, 109
Wash. App. at 14 (2001 ). This latter rule controls this appeal.




                                             60
'I
II   No. 33194-6-111
     Conservation Nw. v. Okanogan County

II          CNW and MVCC contend that Okanogan County's DNS was clearly erroneous
I    because the environmental checklist it prepared omits sufficient information to evaluate
I
!
     the probable environmental impacts on sensitive lands and waters, traffic congestion and
'
     safety, and public services and enforcement. CNW maintains that the county ignored

     concrete evidence that illegal ATV off-road riding causes significant environmental harm

     and is difficult to prevent because of the remoteness of the activity. CNW argues that the

     county's failure to consider the proven impact of ATV riding rendered meaningless the

     process of preparing a SEPA environmental checklist. CNW asks this court to declare

     Ordinance 2014-7 null and void because the inadequate environmental checklist led to a

     flawed declaration of nonsignificance and a mottled ordinance.

            Okanogan County contends that, throughout the county's SEPA review process,

     CNW and MVCC provided only information on possible harm and never identified a

     specific road section where harm is inevitable. The county argues that we must afford

     substantial weight to the responsible officials in reviewing SEPA cases. Thus, it argues,

     the declaration of nonsignificance was not clearly erroneous and we must uphold

     Ordinance 2014-7.

            We review the decision of the Okanogan County Board of County Commissioners

     under the "clearly erroneous" standard. This standard provides a broader or less

     deferential review than the "arbitrary or capricious" standard because it mandates a

     review of the entire record and all the evidence rather than just a search for substantial

                                                  61
No. 33194-6-III
Conservation Nw. v. Okanogan County


evidence to support an administrative finding or decision. Norway Hill, 87 Wash. 2d at 274

( 1976); Ancheta v. Daly, 77 Wash. 2d 255, 259-60, 461 P .2d 531 ( 1969). A SEP A

determination is clearly erroneous "' when although there is evidence to support it, the

reviewing court on the entire evidence is left with the definite and firm conviction that a

mistake has been committed.'" Norway Hill v. King County Council, 87 Wash. 2d at 274

(internal quotation marks omitted) (quoting Ancheta, 77 Wash. 2d at 259). Judicial review

under the "clearly erroneous" standard also requires consideration of the "' public policy

contained in the act of the legislature authorizing the decision."' Norway Hill, 87 Wash. 2d

at 274 (quoting former RCW 34.04.130(6)(e) (1967)). Consequently, that public policy

is a part of the standard of review. Norway Hill, 87 Wash. 2d at 275 (1976); Schuffenhauer

v. Dep't ofEmp't Sec., 86 Wn.2d 233,235,543 P.2d 343 (1975).

       We now address some of the principles forwarded by Okanogan County to sustain

Ordinance 2014-7. We then mention broad principles violated by the county's

environmental checklist and list specific defects we find in the checklist. We then end

with a discussion of the arguments forwarded by Okanogan County to uphold the

ordinance.

      Okanogan County relies on the rule that, when a proposal changes neither the

actual current uses to which the land was put nor the impact of continued use on the

surrounding environment, that action is not a major action significantly affecting the

environment and an environmental impact statement is not required. Chuckanut

                                            62
No. 33194-6-III
Conservation Nw. v. Okanogan County


Conservancy v. Dep 't ofNat. Res., 156 Wn. App. 274,285,232 P.3d 1154 (2010);

ASARCO Inc. v. Air Quality Coal., 92 Wash. 2d 685, 706, 601 P.2d 501 (1979). We

recognize the validity of this rule. We also recognize that the local government need not

identify and evaluate every remote and speculative environmental consequence of an

action. Cheney v. Mountlake Terrace, 87 Wash. 2d at 344. Nevertheless, we consider other

rules more fitting to our decision. We also disagree with Okanogan County's contention

that the A TV ordinance merely continues the current use and current impact on the

environment of its roads.

       Many principles support the position of CNW and MVCC. The government

decision makers must consider more than the narrow, limited environmental impact of

the immediate, pending action. Cheney v. Mountlake Terrace, 87 Wash. 2d at 344; Lanzce

G. Douglass, Inc. v. City of Spokane Valley, 154 Wash. App. at 424 (2010). The agency

cannot close its eyes to the ultimate probable environmental consequences of its current

action. Cheney v. Mountlake Terrace, 87 Wash. 2d at 344; Eastlake Cmty Council v.

Roanoke Assoc., Inc., 82 Wash. 2d 475, 492-93, 513 P.2d 36 (1973); Loveless v. Yantis, 82
Wash. 2d at 765 (1973). To repeat, because NEPA is substantially similar to SEPA, we

may look to federal case law for SEPA interpretation. Int'/ Longshore & Warehouse

Union, Local 19 v. City of Seattle, 176 Wash. App. at 525 (2013); Pub. Util. Dist. No. I of

Clark County, 137 Wash. App. at 158 (2007). Under federal law, simple, conclusory

statements of "no impact" fail to fulfill an agency's duty when preparing an initial

                                            63
No. 33194-6-111
Conservation Nw. v. Okanogan County


environmental assessment under NEPA. Found. on Econ. Trends v. Weinberger, 610 F.

Supp. 829, 841 (D.D.C. 1985). An agency must take the requisite "hard look" at the

environmental concern, and the initial assessment must indicate that the agency has taken

a searching, realistic look at the potential hazards and, with reasoned thought and

analysis, candidly and methodically addressed those concerns. Found. on Econ. Trends

v. Weinberger, 610 F. Supp. at 841.

       Our decision in Spokane County v. Eastern Washington Growth Management

Hearings Board, 176 Wash. App. 555 (2013), echoes the federal law's mandate of detailed

information in environmental checklists and the requirement of assessing potential

environmental damage to areas surrounding the government project. The decision also

joins federal law in condemning broad generalizations and rote answers in the checklist.

In Spokane County, this court upheld a growth management hearings board decision to

invalidate a resolution amending the Spokane County's comprehensive plan and zoning

maps on the grounds that the resolution violated SEPA. The county prepared an

inadequate environmental checklist, thus leading it to also issue an erroneous DNS. The

checklist addressed various amendments with broad generalizations. The checklist did

not tailor its scope or level of detail to address the probable impacts on environmental

aspects such as water quality resulting from amendments. Instead, the checklist repeated

formulaic language postponing environmental analysis to the project review stage and

assuming compliance with applicable standards. The opinion does not share the

                                            64
No. 33194-6-III
Conservation Nw. v. Okanogan County


generalizations and formulaic language in the checklist. In short, the administrative

record showed the county failed to fully disclose or carefully consider the environmental

impact of amendments.

       Okanogan County's environmental checklist contains repetitive, superficial,

conclusory statements regarding the potential environmental impact of opening nearly

600 miles of county roads to ATV use. The checklist is almost devoid of specific

information.

      We conclude that, at a minimum, the Okanogan County environmental checklist

should list topographic features, soils, fora and fauna and identify endangered species and

environmentally sensitive areas adjacent to the roads. At a minimum, the checklist

should also address the following concerns:

          •    Increased traffic as a result of the ATV ordinance;

          •    Off road use encouraged by the opening of the roads and the usage's
               environmental impacts, including harm to soils, slopes, water, animals, and
               plants;

          •    Reported instances of off road use and its damage to environment;

          •    Some segments of roads being open to A TV traffic but not connected to
               other roads under 35 m.p.h.;

          •    Noise and air pollution resulting from both legal and illegal traffic;

          •    Adequacy of facilities, law enforcement, and emergency services to handle
               ATV use;



                                              65
No. 33194-6-111
Conservation Nw. v. Okanogan County


           •   Impact on threatened and endangered species from both legal and illegal
               traffic; and

           •   The applicability of the concerns raised by CNW in the literature provided
               concerning the effects of A TVs on the environment.

       We now address contentions asserted by Okanogan County that would negate the

need to provide the information we deem necessary for an environmental checklist.

Okanogan County argues that it need not consider traffic congestions or emergency

services need for increased ATV use. We disagree. In Lanzce G. Douglass, Inc. v. City

of Spokane Valley, 154 Wash. App. 408 (2010), this court reversed the city planning

division's decision to permit a housing development without first requiring an

environmental impact statement. In so ruling, we noted that the city failed to consider the

difficulty in evacuating the development in the event of an emergency. A hearing

examiner had concluded that the development will add a significant volume of traffic to       I
the already inadequate community transportation system.

       Despite Okanogan County's stated intent of opening up roads to ATV use in order

to increase ATV-based tourism and recreation, the county insists that Ordinance 2014-7

will not result in a substantial increase in A TV traffic. This conclusion belies the

county's stated goal of the ordinance.

       Okanogan County insists that, when preparing an environmental checklist, it need

not consider off-road riding of ATVs, since such riding is illegal. The county impliedly

contends that it need not consider unlawful behavior when considering environmental

                                             66
No. 33194-6-111
Conservation Nw. v. Okanogan County


impacts. No law supports this argument. Instead, the county is to consider all

environmental impacts, whether resulting from legal or illegal conduct of ATV riders.

       In Center for Biological Diversity v. Blank, 933 F. Supp. 2d 125 (D.D.C. 2013),

the court held that various government agencies complied with NEPA, but only after

finding that the government, in its initial assessment akin to a checklist, considered the

possible impact of illegal bluefin fishing on the ocean environment. The government

considered scientific reports that addressed illegal fishing when issuing a regulation.

       More on point is Sierra Club v. Bosworth, 352 F. Supp. 2d 909 (D. Minn. 2005).

An environmental organization challenged the Forest Service's planned sale of Superior

National Forest timber. Any sale would necessitate the construction of logging roads and

the later closure of the roads. The organization argued, in part, that the new roads would

encourage illegal ATV traffic in the forest. The court agreed that the government failed

to sufficiently analyze possible unlawful conduct of A TV users. The court noted the lack

of enforcement officers in the national forest and evidence of prior illegal use of forest

roads. The court ruled that:

               the Forest Service has not provided sufficient analysis to support its
       conclusory statement that "new road building or re-opening closed ones"
       are "not expected to result in any cumulative adverse effects." The analysis
       of this factor favors the necessity of preparing an EIS.

Sierra Club v. Bosworth, 352 F. Supp. 2d at 924-25. In Greater Yellowstone Coalition v.

US. Forest Service, 12 F. Supp. 3d 1268 (D. Idaho 2014), the court also ruled that,


                                             67
No. 33194-6-III
Conservation Nw. v. Okanogan County


before opening roads to A TV traffic, the Forest Service must evaluate the impact on the

environment resulting from illegal A TV use.

       The Okanogan County environmental checklist omits listing of plants and animals

in the areas adjacent to the roads opened for ATV use. The county justifies this omission

with the observation that ATVs will only ride on roads. This county argument fails

because SEPA does not limit the review of environmental impact from governmental

action to any precise boundaries or the narrow scope of the project. SEPA demands the

listing and analyzing of all environmental impacts resulting from an ordinance. The

county's argument again also fails to recognize the possibility of off-road riding of ATVs

attended to the opening of the roads.

       The federal court, in Greater Yellowstone Coalition v. US. Forest Service, ruled

that the government must address the impact of ATV use beyond the road on which ATV

use is permitted. To address that impact, the government must know and list the types of

soil, animals, and plants that inhabit the area. In Greater Yellowstone Coalition, an

environmental group challenged the government's assessment of the environmental

impact resulting from the opening of roads to ATV traffic. The proposed motorized trail

lay one-half mile from the Caribou Mountain Recommended Wilderness Area. The

Coalition argued that the Forest Service failed to consider the effects of having an ATV

trail close to a recommended wilderness area and that the failure amounted to an arbitrary

and capricious decision that violated NEPA. The court agreed. The Forest Service's

                                            68
No. 33194-6-111
Conservation Nw. v. Okanogan County


initial environmental assessment claimed that the opening of the road would "not affect

the quality or quantity of wilderness opportunity available now or into the future," and

that none of the trail construction was within the area. 12 F. Supp. 3d at 1276. The

Coalition contended that the Forest Service may not simply conclude there is no effect

but rather must analyze in the assessment the possible effects of the project on the

wilderness area. The Coalition also argued that the Forest Service should have

considered the noise impact of the ATVs and possible off-trail use of ATVs. The court

noted the government's failure to address the noise impact on a wilderness area intended

for solitude and primitive recreational use. In short, the government failed to take a "hard

look" at the environmental consequences of opening a road to ATV traffic. Greater

Yellowstone Coalition, 12 F. Supp. 3d at 1279.

        Okanogan County forgets the nature of ATVs. An ATV is designed as an off-road

recreational vehicle capable of cross-country travel on land, snow, ice, mud, swampland

or other natural terrain. An ATV travels on multi-track, multi-wheel and low pressure

tires for all terrains.

        Okanogan County impliedly argues that the CNW and MVCC must show that

environmental damage is inevitable at one or more specific locations. We read no such

requirement into the SEPA process. We also note that the opponent of a governmental

action holds no burden to show the possibility of environmental damage. Instead, SEPA




                                            69
No. 33194-6-111
Conservation Nw. v. Okanogan County


imposes the burden on the local government of thoroughly exploring and analyzing the

possibility of environmental harm in an environmental checklist.

During the comment period, Okanogan County disregarded, as conjectural and

speculative, numerous substantive statements and documentation from federal, state,

tribal, and local government entities attesting to the ongoing negative impact of off-road

ATV use on sensitive areas. Nevertheless, the county received overwhelming evidence

of negative impacts, including evidence of actual off-road riding that damaged specified

locations. Photographs confirmed the environmental harm.

      We agree with Okanogan County that it need not consider, in the environmental

checklist, the safety aspects of riding an A TV on pavement. Environmental policy laws

direct the government to consider environmental impact, not public safety. Metro.

Edison Co. v. People Against Nuclear Energy, 460 U.S. 766, 772, 103 S. Ct. 1556, 75 L.

Ed. 2d 534 (1983). An increased risk of accidents is not an impact to the physical

environment needed to be considered under NEPA. Bicycle Trails Council of Marin v.

Babbitt, 82 F.3d 1445, 1466-67 (9th Cir. 1996).

      In Norway Hill Preservation and Protection Ass 'n v. King County Council, 87
Wash. 2d at 275, the court ordered that an environmental impact statement be prepared

because of the county's failure to comply with the SEPA process. We need not go this

far. We do not order that Okanogan County prepare an environmental impact statement.

Instead, since SEPA is an informational statute, we hold that Okanogan County, before        I
                                            70
No. 33194-6-III
Conservation Nw. v. Okanogan County


adopting an ATV ordinance, must prepare an environmental checklist that includes a

complete disclosure and review of information relevant to the environmental impact to

the areas surrounding roads opened by the ordinance.

       A SEP A challenge addresses the legal adequacy of the environmental impact

statement or environmental checklist and the actions taken in reliance of the

environmental document, typically the enactment of an ordinance. RCW

43.2IC.075(6)(c); Davidson Serles & Assocs. v. City of Kirkland, 159 Wash. App. at 632

n. 8 (2011). Local agency authority to act is qualified by the requirements of SEP A, thus

agency action that does not comply with SEP A is unlawful. State v. Grays Harbor

County, 122 Wash. 2d 244, 256 n.12, 857 P.2d 1039 (1993). We invalidate a county

ordinance based on a violation of SEPA. Barrie v. Kitsap County, 93 Wn.2d 843,861,

613 P .2d 1148 ( 1980); Davidson Serles & Assocs. v. City of Kirkland, 159 Wash. App. at

628 (2011 ). Since the environmental checklist preceding Okanogan County Ordinance

2014-7 is insufficient, the ordinance is void.

                                   Return to ESHB 1632

       CNW last contends that Ordinance 2014-7 violates the intent ofESHB 1632.

Because we void the ordinance on other grounds, we do not entertain this argument.

CNW does not seek any relief, through its reliance on ESHB 1632, that we do not grant it

by reason of declaring the environmental checklist insufficient.




                                             71
No. 33194-6-III
Conservation Nw. v. Okanogan County


                                    CONCLUSION

      We reverse the trial court's grant of summary judgment in favor of Okanogan

County and grant judgment in favor of CNW and MVCC on the ground that Ordinance

2014-7 violates SEPA. We thus invalidate Ordinance 2014-7. We vacate the award of

fees and costs awarded by the superior court to Okanogan County against CNW and

MVCC. Okanogan County is free to enact another ATV ordinance, but only after a

sufficient environmental checklist. We grant CNW and MVCC fees and costs on appeal.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




I CONCUR:


  d]Unu~,~·
Siddoway, J.




                                           72
No. 33194-6-III
Conservation Nw. v. Okanogan County
Appendix




                                        APPENDIX A

                  Environmental checklist Prepared by Perry Huston

      We place in bold print the responses of Huston:

             1. Name of proposed project, if applicable:

            The proposal/project is an ordinance which opens approx.
      597.23 miles of existing county roads to all - terrain- vehicle (ATV) use.
      The county currently manages a road system of 1266 miles. There are
      currently 335. 73 miles of those roads open to ATV use.

            (See attached maps)

             The roads proposed to be opened to use by ATVs are listed on
      the attached spreadsheet.
             (see attachment)

            5. Agency requesting checklist: Okanogan County Planning

            6. Proposed timing or schedule (including phasing, if applicable):

            It is anticipated notice of the proposal and threshold
     determination of non-significance will be published on April 16, 2014.
     A 14 day comment period for the SEPA determination will be
     conducted with review of the comments received immediately
     following. Subsequent determinations and the schedule for a public
     hearing on the proposal will be determined based on review of the
     comments received. If it is adopted the ordinance will be effective
     immediately.

            8. List any environmental information you know about that has been
     prepared, or will be prepared, directly related to this proposal.




                                          73
No. 33194-6-111
Conservation Nw. v. Okanogan County
Appendix


             There has been no other environmental information prepared
      relevant to this proposal. Any additional environmental information
      will be prepared if necessary to respond to issues identified during the
      comment period.

            11. Give brief, complete description of your proposal, including the
      proposed uses and the size of the project and site ....

             The proposal/project is an ordinance which opens 597.23 miles
      of county roads to all-terrain-vehicle (ATV) use. The county currently
      manages a road system of 1266 miles. There are currently 335. 73 miles
      of those roads open to ATV use.

            (See attached maps)

              12. Location of the proposal. Give sufficient information for a
      person to understand the precise location of your proposed project,
      including a street address, if any, and section, township, and range, if
     .known. If a proposal would occur over a range of area, provide the range
      or boundaries of the site(s). Provide a legal description, site plan, vicinity
      trap, and topographic map, if reasonably available. While you should
      submit any plans required by the agency, you are not required to duplicate
      maps or detailed plans submitted with any permit applications related to
      this checklist.

          The proposal will involve opening roads to ATV use throughout
     Okanogan County.

            B. ENVIRONMENTAL ELEMENTS

            1. Earth

            a. General description of the site (circle one): Flat, rolling, hilly,
     steep slopes, mountainous, other ....

           The proposal will involve already existing roadways throughout
     the county which cover a variety of topographical features. See
     attached map for roadways included in the proposal.

                                            74
No. 33194-6-111
Conservation Nw. v. Okanogan County
Appendix



              c. What general types of soils are found on the site (for example,
      clay, sand, gravel, peat, muck)? If you know the classification of
      agricultural soils, specify them and note any prime farmland.

            The proposal involves already existing roadways in Okanogan
      County. The roadways cover a variety of soil types already altered
      through road construction and paving or other surface treatments.

           d .. Are there surface indications or history of unstable soils in the
      immediate vicinity? If so, describe.

             The proposal involves already existing roadways throughout
      Okanogan County. There have been no areas identified as unsuitable
      for the existing roadway due to unstable soils.

              f. Could erosion occur as a result of clearing, construction, or use?
      If so, generally describe.

            There is no construction necessary to implement this proposal.
      The proposal involves already existing roadways in Okanogan County.
      There is no erosion anticipated as a result of this proposal.

             g. About what percent of the site will be covered with impervious
      surfaces after project construction (for example, asphalt or buildings)?

              The proposal will open 597.33 miles of existing roadways to ATV
      use. 165.033 miles of these roads are currently paved. There will be no
      additional pavement installed or other road surfaces altered as a result
      of this proposal.

             h. Proposed measures to reduce or control erosion, or other impacts
     to the earth, if any:

            There are no measures proposed to reduce erosion or other
     impacts to the earth, other than normal roadway maintenance
     activities, as a result of this proposal.


                                            75
No. 33194-6-111
Conservation Nw. v. Okanogan County
Appendix


             a. Air

              a. What types of emissions to the air would result from the proposal
      (i.e., dust, automobile, odors, industrial wood smoke) during construction
      and when the project is completed? If any, generally describe and give
      approximate quantities if known.

            The proposal involves opening roadways in Okanogan County to
     ATV use that are already open to motor vehicle operation. The ATV's
     generate exhaust when in operation. The proposal does not involve
     increasing the number of ATV's in operation for any prescribed period
     of time and does not anticipate a significant increase in automobile
     odors. The roadways in the proposal have low speed limits in place to
     which the ATV's must adhere. There is no increase in dust anticipated
     as a result of this proposal.

            c. Proposed measures to reduce or control emissions or other
      impacts to air, if any:

            There are no proposed measures to control emissions or other
      impacts.

            3. Water

            a. Surface:

             1) Is there any surface water body on or in the immediate vicinity of
     the site (including year -round and seasonal streams, saltwater, lakes,
     ponds, wetlands)? If yes, describe type and provide names. If appropriate,
     state what stream or river it flows into.

           The proposal involves existing county roadways. No new
     roadways will be constructed on or immediately adjacent to water
     bodies. See attached map for roadways included in the proposal.

            5) Does the proposal lie within a 100-year floodplain? If so, note
     location on the site plan.


                                          76
No. 33194-6-III
Conservation Nw. v. Okanogan County
Appendix


            The proposal involves existing county roads some of which lie
      within the 100 year flood plain. No new roadways will result from this
      proposal. See attached map for the location of the roads involved.

             6) Does the proposal involve any discharges of waste materials to
      surface waters? If so, describe the type of waste and anticipated volume of
      discharge.

             There will be no discharge of waste materials to surface waters
      as a result of this proposal.

            b. Ground:

             1) Will ground water be withdrawn, or will water be discharged to
      ground water? Give general description; purpose, and approximate
      quantities if known.

            There will be no groundwater withdrawn as a result of this
      proposal.

             There will be no water discharged to groundwater as a result of
      this proposal.

            c. Water runoff (including stormwater):

             1) Describe the source of runoff (including storm water) and method
     of collection and disposal, if any (include quantities, if known). Where will
     this water flow? Will this water flow into other waters? If so, describe.

             The proposal involves existing county roadways. There will be
      no increase in run -off or any alteration in the method of collection as a
      result of this proposal.

           2) Could waste materials enter ground or surface waters? If so,
     generally describe.

           The proposal involves existing county roadways. There will be
     no increase in run -off or any alteration in the method of collection as a

                                          77
No. 33194-6-III
Conservation Nw. v. Okanogan County
Appendix


      result of this proposal. There will be no increase in waste materials as
      a result of this proposal.

             d. Proposed measures to reduce or control surface, ground, and
      runoff water impacts, if any:

            There are no proposed measures to reduce or control impacts to
      surface, ground, and run -off water as a result of this proposal.

              4. Plants

              a. Check or circle types of vegetation found on the site:
              _ _ _ deciduous tree: alder, maple, aspen, other
              _ _ _ evergreen tree: fir, cedar, pine, other
              ---
                       shrubs
              _ _ _ grass
              - - - pasture
              - - - crop or gram
              - - - wet soil plants: cattail, buttercup, bullrush, skunk cabbage,
      other
              _ _ _ water plants: water lily, eelgrass, milfoil, other
              _ _ _ other types of vegetation

            The proposal involves existing roads located throughout
      Okanogan County. The roadways are already developed so there will
      be no vegetation removal from or near the road surfaces.

              b. What kind and amount of vegetation will be removed or altered?

           No vegetation will be removed or altered as a result of this
     proposal.

              c. List threatened or endangered species known to be on or near the
     site.

          The proposal involves existing roadways located throughout
     Okanogan County. There is no endangered plant life on the existing
     roadways.

                                           78
No. 33194-6-111
Conservation Nw. v. Okanogan County
Appendix



             d. Proposed landscaping, use of native plants, or other measures to
      preserve or enhance vegetation on the site, if any:

            There will be no landscaping as a result of this proposal.

            5. Animals

           a. Circle any birds and animals which have been observed on or
     new the site or are known to be on or near the site:

            birds: hawk, heron, eagle, songbirds, other:
            mammals: deer, bear, elk, beaver, other:
            fish: bass, salmon, trout, herring, shellfish, other.

            The proposal involves existing roadways located throughout
     Okanogan County. All species with a presence in Okanogan County
     may be at times be new an affected roadway. The proposal does not
     create any new roads or open any roads not currently open to vehicle
     travel. The number of average daily trips is not anticipated to increase
     to a point where vehicle density on the roads will cause a significant
     increase in animal/ vehicle collisions.

             b. List any threatened or endangered species known to be on or near
     the site.

             The proposal involves existing roadways located throughout
     Okanogan County. All endangered or threatened species with a
     presence in Okanogan County may at times be near an affected
     roadway. The proposal does not create any new roads or open any
     roads not currently open to vehicle travel. The number of average
     daily trips is not anticipated to increase to a point where vehicle density
     on the roads will cause a significant increase in animal/vehicle
     collisions.

            c. Is the site part of a migration route? If so, explain.

            The proposal involves existing roadways located throughout

                                            79
No. 33194-6-111
Conservation Nw. v. Okanogan County
Appendix


      Okanogan County. The existing roads cross the mule deer migration
      routes (see attached map). The proposal does not create any new roads
      or open any roads not currently open to vehicle travel. The number of
      average daily trips is not anticipated to increase to a point where
      vehicle density on the roads will cause a significant increase in
      animal/vehicle collisions.

            d. Proposed measures to preserve or enhance wildlife, if any:

             There are no new measures to preserve or enhance wildlife as a
      result of this proposal.

            7. Environmental health.

             a. Are there any environmental health hazards, including exposure
     to toxic chemicals, risk of fire and explosion, spill, or hazardous waste, that
     could occur as a result of this proposal? If so, describe.

            There are no environmental health hazards as a result of this
      proposal.

            1) Describe special emergency services that might be required.

             There are no special or additional emergency services as a result
     of this proposal.

           2) Proposed measures to reduce or control environmental health
     hazards, if any:

           There are no proposed measures to reduce or control
     environmental health hazards.

            b. Noise

            1) What types of noise exist in the area which may affect your
     project (for example: traffic, equipment, operation, other)?




                                           80
No. 33194-6-111
Conservation Nw. v. Okanogan County
Appendix


             The proposal involves county roads already open to vehicle
      travel. The current vehicle noise will not affect this proposal.

             2) What types and levels of noise would be created by or associated
      with the project on a short-term or a long -term basis (for example: traffic,
      construction, operation, other)? Indicate what hours noise would come
      from the site.

            The proposal will result in vehicle noise in areas already open to
     vehicle travel. The number of average daily trips is not anticipated to
     increase to a point where vehicle density on the roads will cause a
     significant increase in vehicle noise. Noise suppression requirements
     are currently regulated through RCW 46.09.457 and RCW 46.09.470.

             3) Proposed measures to reduce or control noise impacts, if any:

           There are no measures proposed to reduce or control noise
     impacts.

             8. Land and shoreline use

            a. What is the current use of the site and adjacent properties?

            The site of this proposal is currently used as county roads.

            b. Has the site been used for agriculture? If so, describe.

            The site has not been used for agriculture since the construction
     of the county roads.

            c. Describe any structures on the site.

          The only structures are paving or road surface treatments,
     guardrails and other traffic safety devices, and regulatory and advisory
     roadway signs.

            f. What is the current comprehensive plan designation of the site?


                                           81
No. 33194-6-111
Conservation Nw. v. Okanogan County
Appendix


             The proposal involves existing county roads which transverse a
      variety of comprehensive plan classifications.

            g. If applicable, what is the current shoreline master program
      designation of the site?

             The proposal involves existing county roads which transverse a
      variety of SMP classifications.

             h. Has any part of the site been classified as an "environmentally
      sensitive" area? If so, specify.

               No roadways in this proposal have been classified as sensitive
      areas.

               1. .Proposed measures to ensure the proposal is compatible with
      existing and projected land uses and plans, if any:

               Public roadways are a compatible and/or permitted use in all
     zones.

               10. Aesthetics

               c. Proposed measures to reduce or control aesthetic impacts, if any:

               There are no proposed measures to control aesthetic impacts.

            11. Light and glare
            a. What type of light or glare will the proposal produce? What time
     of day would it mainly occur?

           Vehicle illumination and marker lights will be used on roadways
     already open to vehicle traffic.

             b. Could light or glare from the finished project be a safety hazard
     or interfere with views?

               This proposal does not create any light or glare beyond the

                                            82
No. 33194-6-III
Conservation Nw. v. Okanogan County
Appendix


      operation of vehicles on existing county roads none of which creates a
      safety hazard or interferes with views.

           c. What existing off -site sources of fight or glare may affect your
     proposal?

             No off -site source of light or glare will affect this proposal.

             d. Proposed measures to reduce or control light and glare impacts, if
      any:

            There are no proposed measures to control lig4t or glare
      impacts.

             12. Recreation

           a. What designated and informal recreational opportunities are in
     the immediate vicinity?

             The proposal involves county roads currently open to vehicle
     traffic. The road system is used for transportation to the recreational
     locations found in Okanogan County.

            b. Would the proposed project displace any existing recreational
     uses? If so, describe.

             The proposal will not displace any recreational uses.

            c. Proposed measures to reduce or control impacts on recreation,
     including recreation opportunities to be provided by the project or
     applicant, if any:

           There are no proposed measures to reduce or control impacts on
     recreational opportunities.

             14. Transportation




                                           83
l   No. 33194-6-111
    Conservation Nw. v. Okanogan County
    Appendix


I               a. Identify public streets and highways serving the site, and describe


'
i
f
          proposed access to the existing street system Show on site plans, if any.

                 The proposal involves existing county roads already open to
          vehicle travel.
I
I               (see attached map)

                f. How many vehicular trips per day would be generated by the
          completed project? If known, indicate when peak volumes would occur.

                It is not known the total number of vehicle trips per day
         generated by this proposal. It is not anticipated that any increase in
         vehicle trips will result in reduced level of service classification for any
         road in the proposal. It is likely peak volumes will occur during
         daylight hours in the spring, summer, and fall.

                g. Proposed measures to reduce or control transportation impacts, if
         any:

               There are no proposed measures to reduce or control
         transportation impacts.

                15. Public services

                 a. Would the project result in an increased need for public services
         (for example: fire protection, police protection, health care, schools, other)?
         If so, generally describe.

                The proposal will not result in an increased need for public
         services.

                b. Proposed measures to reduce or control direct impacts on public
         services, if any.




                                               84
No. 33194-6-111
Conservation Nw. v. Okanogan County
Appendix


            There are no proposed measures to reduce or control impacts on
      public services.

CP at 253-66.




                                       85
                                                                             f
                                                                             f
                                                                             I
No. 33194-6-111
Conservation Nw. v. Okanogan County
Appendix


                                     APPENDIXB

           Town of Winthrop Planning Commission Letter to Perry Huston

             To date, the Town of Winthrop has declined to take a position on
     ATV use in town, due in large part to the fact that the Town Council would
     like to know how ATV traffic would be accessing Winthrop. In light of
     this fact, the Planning Commission find that the SEPA Checklist provides
     inadequate analysis of the impacts of opening all roads within the speed
     limit range proposed, and does not address the need for contiguous routes.
     We think that a more complete analysis should be performed including the
     following items of concern for us as a local jurisdiction within Okanogan
     County:
             Under Section 8, Land and Shoreline Use, the Checklist states that
     none of the roads are classified as "environmentally sensitive," however it
     does not address whether these roads are in proximity or access areas that
     are environmentally sensitive or "critical areas." This needs to be included
     in the analysis to truly determine the impacts of the proposal.
             Under section 12, Recreation, the checklist states there are no
     impacts to recreation other than to provide another means of transportation
     to recreational locations. We suggest you consider where these routes
     connect to each other and to logical trip beginning and endpoints, whether
     there are adequate parking/trailhead facilities available in key locations, and
     how ATV use will interact with other forms of recreation.
             Under Section 14, Transportation, we suggest you include analysis
     of how the roads being opened connect to local jurisdictions such as
     Winthrop, and how the traffic pattern may be affected around population
     centers of the County. Since the proposal does not include a network of
     roads that connect in a way' that creates contiguous routes, we are curious
     how the A TVs will arrive on these sections of road, and if there is any
     consideration of parking for trucks and trailers.
             Additionally under Transportation, we believe the checklist needs to
     include a reasonable estimate of the amount of traffic that this proposal will
     generate. Further it should describe under Section B.2. Air and Section 13.
     7 .b. Noise any potential impacts based on those traffic generation estimates.
             Under Section 15, Public services, the Checklist concludes there are
     no impacts to public services. We are concerned that enacting this proposal
     without adequate analysis could result in impacts to local law enforcement.

                                           86
No. 33194-6-III
Conservation Nw. v: Okanogan County
Appendix


      Without adequate connections to parking and logical routes, there could be
      trespass and illegal travel across private property to reach desirable
      destinations. This could easily result in increased complaints and response
      time for local law enforcement.

CP at 333-34.




                                           87
,,
·I'.




I      No. 33194-6-111
       Conservation Nw. v. Okanogan County
       Appendix


                                          APPENDIXC

          May 2, 2014, Methow Valley Citizens Council and Conservation Northwest Joint

               Submittal to the Okanogan County Office of Planning & Development

                    MVCC and CNW believe that in reaching a DNS, the County failed
            to analyze 1) the likelihood of significant impacts on sensitive lands and
            waters, including fish and wildlife habitat, from illegal off-road riding
            facilitated by opening certain roads to ATVs; 2) the impacts on traffic of
            A TVs traveling on roads with speed limits over 3 5 mph, either because of
            confusion over where A TVs are and are not allowed, or because the
            operator wants to traverse an unauthorized road segment with a higher
            speed limit to access an isolated authorized road segment; 3) the impacts on
            public services from the need for additional traffic patrol and enforcement
            to keep ATVs from riding off-road and the need to post signs indicating
            where A TVs are and are not allowed; and 4) the actual traffic impacts of
            additional vehicles on the roads that would be open to ATVs under this
            proposal.
                    1. The evidence of damage to lands, waters, vegetation, and fish and
            wildlife habitat from illegal off-road riding is overwhelming, and the
            County has failed to consider the significant impacts of Illegal off-road
            riding that can be anticipated from opening roads in environmentally
            sensitive areas.
                    In many responses in the SEPA Checklist, the County presumes that
            ATVs are exactly like all other vehicles that are already allowed on the
            roads and considers only the impacts to the road itself from opening the
            road to ATVs. On the contrary, the very name "all-terrain vehicles" means
            that these vehicles are designed, marketed and intended for off-road use.
            Unfortunately, not all operators stay on the road when they are riding in a
            vehicle that was designed and intended for off-road use, even when off-
            road use is prohibited. This statement is not speculation; it is established
            fact. In Appendix B we have included references to numerous studies and
            observations of damage to land from illegal off-road riding of ATVs. In
            light of the overwhelming evidence, it is simply unreasonable and
            inconsistent with SEPA to ignore the fact that illegal off-road riding is
            widespread and to assume that all ATV operators will obey all laws.


                                                88
No. 33194-6-111
Conservation Nw. v. Okanogan County
Appendix


             For example, under the topic of Earth on page 3, the checklist asks
      about steepness of slopes, kind of soils affected, history of unstable soils,
     likelihood of erosion, and measures to control erosion. Every response
     asserts that only "already existing roadways" will be affected. This view
     turns a blind eye to the probability of illegal off-road operation of ATVs.
     The evidence shows, however, that off-road riding is likely and that it will
     cause erosion, particularly in areas of steep slopes or unstable soils.
     Consequently, the County must assume some amount of illegal riding and
     assess impacts on soils adjacent to roads, especially in areas of steep slopes
     or unstable soils.
             Similarly, in the Environmental Element of Water on page 4, there
     are questions as to whether the proposal is adjacent to or within 200 feet of
     surface water bodies, including "year-round and seasonal' streams,
     saltwater, lakes, ponds, wetlands." The County's stock answer is the same
     as for the element of "Earth:" only "existing county roadways" will be
     affected. Again, this answer ignores the fact that off-road riding can
     adversely affect water bodies either by A TVs riding directly through
     streams or by causing erosion that can end up in streams.
             The checklist continues in the same vein. n responses to questions
     regarding the next two elements - Plants and Animals - the County
     repeatedly asserts that there is no vegetation affected and no animals
     affected because ATV travel will-take place on "existing county
     roadways." There is no consideration of impacts to vegetation or wildlife
     adjacent to, or made accessible by, existing roads. Once again, it is
     incumbent on the County to acknowledge that ATVs are not like most other
     vehicles in that they are designed and intended for off-road travel. The
     literature is replete with examples of serious damage to vegetation and,
     wildlife habitat - including spawning streams for endangered fish - from
     illegal off-road riding. (See especially studies referenced by Backcountry
     Hunters & Anglers, Appendix B.)
             Other responses in the checklist fail to consider the likelihood of
     damage from off-road riding. On page 8, the checklist asks: "Has any part
     of the site been classified as an environmentally sensitive area? If so,
     specify." The County's answer is: "No roadways in this proposal have been
     classified as sensitive areas." Similarly, in response to question 4, page 13,
     the County acknowledges that the roads to be opened to ATV traffic "are in
     some cases located next to areas under regulatory protection or eligible for
     regulatory protection," but that this is not an issue because "the proposal

                                          89
No. 33194-6-III
Conservation Nw. v. Okanogan County
Appendix


     involves existing county roads currently open to vehicle traffic." Off-road
     damage is not mentioned. Finally, in response to question 2, page 13, the
     County states that "the proposal, involves existing county roads already
     open to vehicle travel. There will be no impacts to plants, fish, or marine
     life. The proposal does not create any new roads or open any roads not
     currently open to vehicle travel."
             Many miles of roadways in the proposal travel through, or give
     access to, Washington Department of Fish & Wildlife (WDFW) Wildlife
     Areas or state parklands. (See attached road list, Appendix A that shows
     roads in the proposal that access these public lands in the Methow Valley.)
     Surely there are environmentally sensitive areas on these lands, but the
     County has failed to ascertain the extent to which these areas may be
     adversely affected by off-road riding facilitated by this proposal. WDFW
     and State Parks prohibit ATVs both on and off road, yet the proposal would
     provide A TV access to and through these lands, thus creating an
     enforcement nightmare for these agencies.
             Many other miles likely are adjacent to spawning streams of at least
     one of the County's three federally listed threatened or endangered fish
     species, but the County has failed to do any surveying or mapping to
     determine what protected species or their habitat may be made vulnerable
     to ATV access by this proposal. On page 14, the checklist asks: "How
     would the proposal be likely to affect land and shoreline use, including
     whether it would allow or encourage land or shoreline uses incompatible
     with existing plans?" The County response is: "The county roads are in
     some cases located next to areas, under shoreline protection." This is
     another example of sensitive areas that may be affected by the proposal.
             In sum, there is no rational basis for assuming that there will be.no
     damage to adjacent or accessed lands from illegal off-road riding. To the
     contrary, there is ample evidence that the only reasonable assumption in
     conducting a SEP A analysis on this proposal is that there will be some
     illegal riding and consequent damage to soils, water bodies, shorelines,
     vegetation, wildlife, protected species, and governmentally protected
     sensitive areas. To reduce the likelihood of that damage, MVCC and CNW
     request that roads that travel through, or provide access to, WDFW lands or
     state parklands be removed from this proposal. In the alternative, we
     request that the County conduct a comprehensive survey to determine
     where roads give access to sensitive lands, waters, or fish and wildlife
     habitat and remove those roads from the proposal.

                                          90
No. 33194-6-III
Conservation Nw. v. Okanogan County
Appendix


             2. The County failed to consider the impacts on traffic of ATVs
     traveling on roads with speed limits over 3 5 mph, either because of
     confusion over where A TVs are and are not allowed, or because the
     operator wants to cross a segment with a higher speed limit to access an
     isolated open segment.
             The proposal includes many isolated short segments that allow
     longer rides only if the operator illegally rides on roads that have speed,
     limits over 35 mph. (See Appendix A for a list of these roads in the
     Meth ow Valley.) It is likely that some riders will ride on segments or roads
     with higher speed limits, either because of confusion over where A TVs are
     and are not allowed, or because the operator wants to traverse an
     unauthorized segment with a higher speed limit to access another
     authorized road or segment. The County has not indicated intent to install
     signs to make it clear where ATVs are not allowed, and to do so would be
     prohibitively expensive. The County assumed that despite the disconnected
     patchwork of short segments connected only by roads or segments with
     higher speed limits, all A TV riders would both 1) understand where they
     may and may not ride, and 2) stay only on roads on which ATVs are
     allowed. This is an unsupported and unrealistic assumption.
             In the Methow Valley alone, MVCC and CNW have identified at
     least twenty six (26) road segments, less than one mile long and ten ( 10)
     between one and two miles long. In addition, MVCC has identified other
     road segments longer than two miles which offer no realistic opportunity
     for ATV travel due to being loop roads that begin and end at roads closed
     to ATVs, and no parking for trailers is available.
             To correct this error, MVCC and CNW request that the County
     remove from the proposal all road segments less than two miles long and
     those loop roads which connect only to roads with speeds greater than 35
     mph. Those segments for the Methow Valley are shown in Appendix A
     (columns K, L, and N).
             3. The County failed to consider the impacts on public services of
     the need for additional traffic enforcement to keep ATVs from riding off-
     road and to post signs indicating where A TVs are and are not allowed.
             Already thin local police and sheriff resources will be needed to
     enforce the laws governing ATVs. These include: licensing, safety
     equipment, underage riders, speeding, and most especially responding to
     complaints about riding on closed roads or off-road. To reduce the impacts
     of off -road riding and riding on roads with speed limits over 35 mph

                                          91
                                                                                     f
                                                                                     t
No. 33194-6-111
Conservation Nw. v. Okanogan County
Appendix


     discussed above, the County should, provide additional traffic enforcement
     and post signs indicating where A TVs are and are not allowed. This would
     increase the cost of both police protection and public works. Yet the
     County states that "the proposal will not result in an increased need for
     public services." (Page 12, question 15) Either necessary signage and
     enforcement will be lacking, or there will be an impact on public services
     that must be evaluated and disclosed.
             4. The County failed to consider the actual traffic impacts of
     additional vehicles on the roads that would be open to A TVs under this
     proposal.
             The County admits that it does not know the number of additional
     vehicle trips per day or at peak times (e.g., weekends and holidays in
     spring, summer, and fall), and it made no attempt to estimate those
     numbers. (See page 11, response to question 14.f: "It is not known the total
     number of vehicle trips per day generated by this proposal. ... It is likely
     peak volumes will occur during daylight hours in the spring, summer, and
     fall.") Consequently, the County does not know whether the increase in
     traffic by itself - even without off-road riding - will increase impacts to
     environmental elements such as road surface erosion, dust irritants,
     animal/vehicle collisions, or other environmental elements. Yet the County
     states without evidence that "there is no erosion anticipated as a result of
     this proposal" (page 3, response to question 1.f) and that "the number of
     average daily trips is not anticipated to increase to a point where vehicle
     density on the roads will cause a significant increase in animal/vehicle
     collisions." (Page 6, response to question 5.a, b, and c, and page 13,
     response to question 2)
             Surely there is information available on the amount of traffic
     generated by opening roads to ATVs, since there are 336 miles of roads in
     the County that are already open to A TVs. This information should be used
     to estimate the increase in traffic - especially at peak times - that can [be]
     expected from this proposal. If this information is not available, it is
     because the County has failed to monitor the impacts of opening roads to
     ATVs, as it should have before opening more miles of roads. Required
     mitigation measures for any proposal opening roads to A TVS should be 1)
     monitoring the increase in vehicle traffic on roads popular with A TVs and
     of animal/vehicle collisions on these roads; 2) increased road maintenance
     where there is significantly more traffic due to the presence of ATVs; and


                                          92
l
l   No. 33194-6-111
    Conservation Nw. v. Okanogan County
    Appendix


I         3) closure of roads in which there is an increase in animal/vehicle
          collisions:
                  Requested Action
                  MVCC and CNW request that you withdraw the DNS and issue a
          Determination of Significance on the proposal. Following that
          determination, we ask that you either 1) prepare an environmental impact
          statement for the proposal, or 2) issue a new proposal and prepare a SEPA
          analysis for the new proposal, including a request for public comment.
                  The new proposal should:
                  Remove all roads in Appendix A that are shown in red. (The reason
          for removing a road from the proposal is shown in the columns following
          the road name. There may be more than one reason for removing a
          particular road.) In particular, we request that roads that travel through, or
          give access to, WDFW lands or state parklands be removed from this
          proposal. In the alternative, we request that the County conduct a
          comprehensive survey to determine where roads give access to sensitive
          lands, waters, or fish and wildlife habitat and remove those roads from the
          proposal.
                  Include a plan with cost estimates for timely installation of signs to
          indicate where A TVs are and are not allowed.
                  Include a plan with cost estimates or monitoring increases in vehicle
          traffic on popular A TV routes and performing added maintenance on roads
          with significantly increased traffic.
                  Include a plan with cost estimates for monitoring animal/vehicle
          collisions on popular A TV routes and closing roads with a significant
          increase in collisions.

    CP at 336-40 (footnote omitted).




                                               93
No. 33194-6-III
Conservation Nw. v. Okanogan County
Appendix


                                     APPENDIXD

                   A sample of ATV ordinance supporter comments

             I have been riding ATV's in Okanogan County and other counties in
     this state for over 25 years. During that time I estimate I have ridden
     20,000 plus miles on four different ATV's I've owned. Based on this
     experience and my experience as an Okanogan County Deputy Sheriff, I
     believe that it is totally safe and appropriate to open these roads to ATV's
     properly licensed and driven by licensed drivers.
             Thomas Windsor

             Orv's handle the gravel dnr, usfs, and county roads better than cars;
      trucks, and motorcycles.
             Thank you
             Gary L Allard

            My husband and I are senior's [sic] and are hoping our County
     Commissioner's [sic] are able to open all existing County roads with speed
     limits of 35 or under.
            Rodney and Marie Maberry

            I am I 00% in favor of A TVs on ALL county roads no matter what
     the posted speed is. I though[t] this issue has ready been resolved ...
     seems silly to me how some folks like to stir up trouble trying to prevent
     others from recreating.
            Danny M Whisler

             I am a resident of Okanogan County in the Upper Rendezvous near
     Winthrop. I just wanted to comment that the..county is doing a good job in
     offering this proposal. Since there are existing roads throughout the county
     and National Forests that already permit travel by motorized vehicles
     including cars, trucks, dirt bikes, etc., there is no sense or point in
     restricting ATV's, UTV's, SSV's or similar vehicles from using these same
     roads.
             As an avowed environmentalist, I would strongly resist the creation
     of additional roads in these areas. But since these roads already exist AND
     motorized traffic is permitted, then they should be opened to A TV's. The

                                           94
No. 33194-6-III
Conservation Nw. v. Okanogan County
Appendix


      existing laws regarding off-road traffic must be enforced rigorously to
      prevent ruining the beautiful aesthetic qualities of the County. The
      problems, where they do exist, are with the drivers NOT the vehicles.
             Dan McF eeley

             I am a resident of the Meth ow Valley, specifically located on the
     East Chewuch Rd. I watch many trucks with loud exhaust and endless
     motor bikes with no exhaust drive right by my house all day long. I would
     rather hear a little A TV go riding by on their way to spend money in the
     Town of Winthrop. With my Recreation degree from Pacific Lutheran
     University, I know how important recreation is in our lives. Whatever your
     sport is, it is important to have moments in our lives to release stress.
     Hiking, biking, snowmobiling, A TV riding, and even bird watching have
     positive effects. It is really sad to see people of the Methow be so
     prejudice[ d]. Choosing to be a Prejudice Recreationalist is not fa[i]r to the
     people whose sport they are trying to control. Everyone will learn to get
     along.
             I support all ATV Riding in all of Okanogan County. I don't even
     own an ATV.
             Craig Stahl, Winthrop

             We have received a copy of the Notice Packet re: Opening ATV
     Routes in Okanogan County and would like to comment on the SEP A
     Determination of Non-Significance. We ask that our comments be
     included in the official project record.
             Premier Polaris is the largest - stocking Polaris dealership in
     Washington state, representing approximately 10,000 ATV enthusiasts that
     are interested in preserving access to our public lands, increasing
     recreation-based revenue for Washington's rural communities, and
     fostering a new culture of responsible ATV riding. We are members of the
     Sky Valley Chamber of Commerce, the Port-to-Pass Recreational
     Innovation Zone and a statewide collaborative that led to the passage of
     ESHB 1632 (regulating the use of off-road vehicles) in 2013 and HB 2151
     (the Washington State Trails Act) in 2014.
             We would like to offer the following general comments re: the
     above-mentioned ordinance:




                                           95
No. 33194-6-111
Conservation Nw. v. Okanogan County
Appendix


             1. We support the ordinance allowing the operation of All Terrain
     Vehicles (A TVs) on approximately 597 .23 miles of existing county roads
     with a speed limit of 35 mph or less.
             2. With respect to emissions, the U.S. Environmental Protection
     Agency (EPA) long-ago [sic] established emissions standards for off-road
     vehicles (ORVs). All ORVs sold in Washington are required to comply
     with the emissions limits in those standards. By establishing and enforcing
     such standards, the EPA made a policy determination that ORV emissions
     levels are acceptable for the vehicles to be used throughout the United
     States.
             3. Washington state law limits ORV sound to 86 dB(A) when tested
     in accordance with SAE J33 la. By comparison, a vacuum cleaner emits
     sound of 80-89 dB(A).
             4. With respect to alleged damage to existing roads, Washington
     state law limits ORV weight to 2,000lbs. By comparison, a 2014 Jeep
     Wrangler weighs over 3,700 lbs. In addition, ORVs generally have soft,
     low-pressure tires, which may limit surface damage.
             Please include this information in the SEPA analysis and place our
     name on the mailing list of interested parties so that we may be kept
     informed of your progress on this matter. We can be reached at 360 - 794-
     8669 or via email info@premierpolaris.com should you have any questions.
             Lisa Driscoll, Owner Randy Driscoll, Owner
             Monroe, WA

            Please log my comments in recognition and agreement with the
     determination of non-significance in regard to allowing the operation of All
     Terrain Vehicles (ATV's) on approx. 597.23 miles of existing county roads
     with a speed limit of 35 mph or less. I am in full support of opening the
     suggested roads to allow A TV's to travel on them. My vacation dollars
     will be spent locally with these roads opening rather than those dollars
     going to Montana or Idaho as they have done for a couple years now! It is
     only common sense that lighter more fuel efficient vehicles allowed on our
     roads is more environmentally conscious, just the opposite of having a
     significant impact on our environment.
            Doug Smith, Puyallup

          The Association of Okanogan County Snowmobile Clubs is
     composed of all of the snowmobile clubs in Okanogan and Ferry Counties

                                         96
No. 33194-6-III
Conservation Nw. v. Okanogan County
Appendix


      plus the Mountain Trails Grooming Association. Many, if not most, of the
      Association Clubs' members are ATV riders as well as snowmobile riders.
             The Association supports the opening of 3 5 MPH County roads to
      ATV use.
             Thomas Windsor

CP at 370,371,378,385,387,395,398,399,401.




                                          97
No. 33194-6-111
Conservation Nw. v. Okanogan County
Appendix


                                    APPENDIXE


       2011 compilation by Backcountry Hunters & Anglers of scientific studies

               Natural resources are affected by ATV use (Meadows et al. 2008).
      All-terrain vehicle use affects soil and hydrologic function primarily
      through soil compaction, increased soil strength, and removal of the forest
      litter layer in temperate environments (Ouren et al. 2007). Soil compaction
      and the removal of the forest litter layer can reduce vegetation growth
      (Webb et al. 1978) and is a primary factor in accelerated erosion rates
      (Megahan 1990) ....

             Compaction resulting from ATV travel reduced hydraulic
     conductivity 8% at the MT [Montana] site, 59% on the LA [Louisiana] site,
     and 51 % at the WA [Washington] site (Meadows et al. 2008). The changes
     in soil structure and physical properties described by Meadows et al. (2008)
     highlight the potential for A TV use to result in significant degradation of
     hydrologic function over relatively short time frames.

             All-terrain vehicle travel increases erosion and sediment
     concentrations by removing soil cover and compacting the soil thus
     decreasing infiltration. Sediment delivery to streams via erosion is a result
     of ATV travel (Misak et al. 2002). Increased sediment loading decreases
     water quality, fish habitat quantity and quality, and fish reproductive
     success (Newcombe and MacDonald 1991). The increase in runoff and
     sediment transport can be substantial. Meadows et al. (2008) compared the
     effects of A TV traffic across seven sites on diverse landscapes ranging
     from the Wenatchee National Forest in Washington State to the Land
     Between the Lakes in Kentucky and concluded that "ATV trails are high-
     runoff, high sediment producing strips on a low-runoff, low sediment
     producing landscape." ... Meadows et al. (2008) reported a decline in soil
     cover from 70% on undisturbed sites adjacent to ATV trails to 17 .6% after
     40 A TV passes in Montana. The decline in soil cover at the MT site
     resulted in increased surface runoff and suspended sediment concentrations.
     Suspended sediment concentrations in the runoff increased 50% over pre-
     disturbance levels after 40 ATV passes. . . . Suspended stream sediments
     rose approximately 94 X downstream of an A TV trail crossing relative to

                                          98
No. 33194-6-111
Conservation Nw. v. Okanogan County
Appendix


     sediment concentrations above the ATV trail crossing. The results of the
     paired watershed study led the authors to conclude that increases in
     suspended stream sediment were a result of a combination of highly
     erodible silt loam soils (common in the Inland Northwest of the United
     Sates) and A TV trails acting as conduits for suspended sediment (Ricker et
     al. 2008) ....
             Impacts of ATV traffic on water quality and aquatic systems are not
     limited to increases in suspended stream sediments. A TV trails funnel
     water that dislodges contaminants which end up in streams, rivers and lakes
     (Ouren et al. 2007). Contaminants can also be directly introduced into
     aquatic systems through oil and fuel spills and wind deposition of emission
     particulates that are transported in dust migration, settle onto vegetation,
     and subsequently washed off leaf surfaces by rain and snow and moved by
     surface water run-off. All-terrain vehicle operation in or near streams and
     waterways poses a serious water pollution threat (Havlick 2002). This can
     have detrimental impacts on populations of aquatic animals. Garrett (2001)
     (as cited in Taylor 2006) reported that environmentally sensitive aquatic
     species (including fish) were absent from OHV impacted sites on the
     Nueces River in Texas, while unimpacted sites hosted numerous
     environmentally sensitive species. The magnitude of the effect ATV use
     has on water quality is influenced by trail features including trail curvature
     and slope percentage.

             ATV impacts on vegetation are not limited to removal of vegetative
     soil cover. Reduced plant growth rates and populations of native species
     coupled with increases in non-native and pioneering plant species are
     directly related to ATV travel (Ouren et al. 2007). Destruction of
     biological soil crusts in desert environments reduces nitrogen fixing
     organisms that are the dominant source of nitrogen in and ecosystems
     (Belnap 2002). This negatively affects plant performance because nitrogen
     is the element most limiting plant growth in desert environments other than
     water (Romney et al. 1978) .....

            This review of the impact of ATV use on the physical environment
     suggests that the impacts are not only universal and cumulative, but that
     much of the damage associated with their operation can be induced by a
     limited number of users over short time periods. Several researchers
     suggest the cumulative impacts of A TV use exceed the lands ability to

                                          99
I
I~
~
     No. 33194-6-III

I
'
     Conservation Nw. v. Okanogan County
     Appendix


           recover naturally, and that recovery to pre-disturbance conditions can take
           generations. Additionally, the effects of A TV traffic on -site result in
           environmental consequences off-site (Ouren et al. 2007), significantly
           increasing the amount of land affected by localized ATV use (Brooks and
           Lair 2005). For example, Meadows et al. (2008) asserts that while a
           meadow may recover from a single pass in a relatively short time frame,
           multiple passes often result in damage that natural processes are unable to
           mitigate. This is supported by Lathrop and Rowlands (1983) who state
           unequivocally that "restoration (of sites degraded by ORV' s) as a
           management objective is for all practical purposes unattainable as long as
           ORV activity occurs."

                 Other critical points on the impacts of ATV use on the physical
          environment are:
                 The impacts of ATV use are cumulative, universal, and can be
          achieved by low intensity traffic over short time periods.
                 A TV use effects soil and hydrologic function primarily through soil
          compaction, increased soil strength, removal of the forest litter layer, and
          destruction of soil crusts.
                 These changes in soil properties increase erosion and stream
          sediment deposition and decrease plant productivity.
                  Seasonal restrictions on ATV use are necessary to limit the impact of
          ATV use on soils, vegetation, and watersheds.
                 Restricting A TV use in areas of low road density is necessary to
          reduce the spread of invasive species and protect the community structure
          of native species.
                 A TV impacts on the environment are similar regardless of the type
          of A TV. Recovery from the impacts of A TV use to pre-disturbance
          conditions can take generations.
                 Restoring sites degraded by A TV's is unfeasible as long as ATV use
          continues.

                 All-terrain vehicle travel can have a profound effect on all forms of
          wildlife. Concerns about the effect of off-highway travel on wildlife
          include: direct mortality (Bury et al. 1977; Bury et al. 2002), habitat
          fragmentation (Ouren et al. 2007) and reductions in habitat patch size the
          size of an unfragmented "patch" of land that supports at least one
          population of wildlife (Reed et al. 1996; Forman et al. 2003), increases in

                                               100
No. 33194-6-III
Conservation Nw. v. Okanogan County
Appendix


       the edge: interior habitat ratio (reductions in animal populations at the edge
       of forest habitats referred to as the "edge effect"), and alteration of animal
       behavior (Canfield et al. 1999; Rowland et al. 2000; Wisdom et al. 2004a).
       Although direct mortality of ungulates resulting from collisions with
       ATV' s is low, mortality of several species of reptiles have been
       documented due to off-highway travel (Brooks 1999; Grant 2005) .
              . . . Habitat fragmentation can disrupt wildlife movements between
       and within habitats (Forman and Alexander 1998; Jackson and Griffin
       1998), which can have negative consequences for endemic species and may
       encourage non-native and invasive species propagation (Lovallo and
       Anderson 1996; Jackson and Griffin 1998). . . . Habitat fragmentation can
       reduce reproductive success among nesting birds and is believed to be the
       main culprit in population reductions in some species of forest birds
     · (Robinson et al. 1995).
              Alteration of animal behavior resulting from disturbance (motorized
       or non - motorized) ranges from immediate, short term temporary
       displacement to permanent abandonment of favored feeding areas (Geist
       1978). According to Trombulak and Frissel (2000), animal behavior is
       modified through five mechanisms:
              1. altered movement patterns
              2. changes in home range
              3. altered reproductive success
              4. altered escape response
              5. altered physiological state ...
              The effect of ATV travel on elk, and more generally, the effect of
       roads on elk, has been a focal point for researchers because of the
       documented aversion elk have to roads open to motorized travel ( Cole et al.
       1997; Rowland et al. 2000), and for their social, economic, and recreational
       importance (Naylor et al. 2009) ....

             Elk (especially economically and biologically significant bull elk)
      preferentially use areas devoid of motorized activity.
             Elk require large blocks of non-motorized habitat for security.

CP at 73-89.




                                           101
No. 33194-6-III
Conservation Nw. v. Okanogan County
Appendix


                                         APPENDIXF

    Letters and Declarations from Okanogan County Residents to the Board of County

                                        Commissioners

          On June 11, 2014, Pearl and Howard Cherrington sent the Board of County

Commissioners photographs taken near Twisp River Rd that showed damage caused by

off road vehicles. The speed limit in the location of damage was 40 m.p.h. The

Cherringtons alleged that operation of ATVs in unlawful areas was a continuous problem

and that, despite reporting the illegality to authorities, riders leave the area before police

arrive.

          John Olson, of Winthrop, wrote to the Okanogan County Commissioner about a

new neighbor:

                 As we all know, ATVs have the capability of travelling across most
          landscapes, hence the term "all terrain." Manufacturers actually discourage
          ATV use on paved roads while extolling their abilities on all other surfaces.
                 I have personally witnessed ATV abuses on public lands in southern
          Idaho where I lived and worked for 27years, but I will also describe to you
          our recent experiences with illegal A TV use and impacts in Okanogan
          County.
                 New neighbors recently moved into a rental house along the Methow
          River near our home and property. They are surrounded by private
          property and roads (Wolf Creek Road) closed to ATV use. In May of this
          year, we found them riding their ATVs on our property and damaging
          vegetation within the river corridor. They subsequently used a private road
          to access Wolf Creek Road and rode their A TVs on that road to a location
          unknown to us. I reported that incident to the Okanogan County Sheriffs
          Department and was told that they did not know if ATV use on Wolf Creek


                                              102
1
.j'~·
i       No. 33194-6-111

I
I
        Conservation Nw. v. Okanogan County
        Appendix


              Road was legal or not. They said they would check with the County
              Commissioners, but I never heard from them again.
                       After this episode, our new neighbors then used their A TVs to travel
              on the Methow Valley Sport Trails Association (MYSTA) ski trail. This
              trail is closed to motorized use and, again, is located on private property
              where owners have granted an easement to MVSTA for non-motorized use.
                       A particularly galling aspect of these incidents is the attitude of these
              A TV users to disregard any private property rights and just charge ahead
              with travelling over any terrain accessible to them. They never even had the
              decency to ask permission before cruising the private properties on their
              machines.
                       This is just one example of the impacts that are reasonably certain to
              occur with expanded ATV use in Okanogan County. Any reasonable
              person would recognize that such impacts will occur and need to be
              considered in the environmental evaluation of such expanded A TV use.
              The infringement on property rights, the impact to natural resources, and
              the limited ability of law enforcement personnel to respond to violations are
              all legitimate reasons to more fully evaluate the impacts of expanded ATV
              use in Okanogan County

        CP at 157.

              Lawrence David Hooper, a sixty-five-year-old resident of Twisp, submitted a

        declaration. Hooper averred:

                      On Saturday, May 25th, 2013, my wife, Erika Stephens, and my
              stepdaughter, Rachel, returned from dinner in Winthrop at approximately
              7: 15 pm. Rachel and I went down into the house and Erika stayed outside
              to feed the chickens. Five minutes later, Erika ran into the house saying
              that there were two men on an A TV who had driven right up onto our lawn,
              who were demanding to recover another ATV. She asked them to leave,
              having no idea what they were talking about, and they responded by calling
              her a "bitch." I called 911 and went up to see what was going on.
                      I was met by two men (last name Volvotny, ifl remember correctly),
              one sitting on his ATV, glowering, and, the other, a younger man,
              approached me, and told me that he and his father, (referring to the man on
              the A TV) were in the Coast Guard, and he asked, "You do respect the

                                                     103
No. 33194-6-III
Conservation Nw. v. Okanogan County
Appendix


     Military don't you?" I responded that I did not understand how the issue of
     my respecting or not respecting the military had any bearing on their
     trespassing on our land. Both men appeared to be drunk. While this is
     going on, I am simultaneously talking with the dispatcher from the
     Okanogan Sheriffs Department. She encouraged me to ask the two men to
     leave our property and wait for the Sherriff at the bottom of our driveway.
     This I did repeatedly, only to be met with hostile glares. At one point in
     this exchange, when Erika had come back up to our lawn, the father said,
     "We're in the Coast Guard. If you don't help us, we won't help you when
     you need the Coast Guard." Finally the younger one said, "We just want to
     retrieve our other ATV," and he pointed up the hill. "I mean, accidents
     happen!" he said. There, about 100 feet from one of our buildings, was a
     ruined ATV. It was explained to me that they had lost control of it on the
     top of the hill, which is also our property. The father claimed he had seen
     other ATVs on my land in the past (not to my knowledge, or to the
     knowledge of my neighbors who can see the side of my property not visible
     from our house). At this point the father and son, hoping to find a way to
     retrieve their wrecked ATV drove out my driveway, went back upon the
     hillside in back of our buildings, supposedly to survey away of approaching
     the wrecked ATV, in spite ofmy having explained to them that by doing so
     they would still be trespassing. At this time their two friends showed up
     below my house with a small flatbed trailer. And Deputy Ottis Buzzard
     and an officer from Twisp approached them. The father and the son seeing
     the officers went down the back side of my hill and drove down Balky Hill
     to the flatbed trailer and their friends, who were the actual owners of the
     wrecked, brand new ATV.
             Deputy Buzzard came up to our home and we rain him through the
     details of our encounter. He explained to us that we were legally obligated
     to let them take their ruined vehicle away. The two young men who o~ned
     the vehicle approached us and I explained very specifically how to
     approach the ATV to be retrieved. . . . I was hoping to minimize any
     damage to the land and vegetation by their 'having to drag the wrecked
     ATV.
             Erika and Rachel and I went back into the house and Deputy
     Buzzard left. It was dark when they finally drove up the hill with the
     Volvotny's ATV, but instead of following my instruction drove up within
     sixty feet of the house and dragged the wrecked vehicle down the hill, not
     on the fire break but however they found most convenient.

                                        104
No. 33194-6-III
Conservation Nw. v. Okanogan County
Appendix


              I was encouraged to contact Stephen King of the Conconully A TV
      club. I was told that he was very vocal about the need for ATVers to police
      themselves and act responsibly. I do not recall if I e-mail[ed] him or called
      and left a phone message. I received no response. A few days later my
      wife called him, and left a message; she never heard from him either.
              I suspect that the vast majority of ATVers are responsible and
      considerate people. We don't need to worry about them. We need to worry
      and clearly have reason to worry about those who are not considerate or
      responsible. ATVs are meant for off road travel. There will be damage to
      private property, there will be trespasses, there will be accidents that result
      in injuries, and possibly deaths. These all need to be given careful and
      clearheaded consideration when decisions are made about opening up roads
      to the use of ATVs.

CP at 158-62. Hooper inserted a photograph of the damage to his land from dragging the

ATV. CP at 61.

      Philip Millam also proffered a declaration to the Board of County Commissioners.

Millam declared:

              I am a full time resident of the Meth ow Valley residing at ...
      Winthrop. I live close to lands managed by the Washington State
      Department of Fish and Wildlife (WDFW).
              In the summer of 2008 I was working on my former property on
      Lonesome Grouse Road near Winthrop when I heard noise from ATVs
      coming from WDFW land. The land is part of the Methow Wildlife Area,
      known as Little Cub Creek. The land lies between the Cub Creek Road and
      the Rendezvous Road. The land includes both riparian and shrub steppe. I
      walked to a vantage point, and saw four ATVs on WDFW land riding
      uphill toward my land. On one occasion they stopped and appeared to be
      cutting a wire fence separating the WDFW land from private land. As they
      approached my land, I fired two black powder blanks in the air from my 12
      gauge over and under shotgun. This appeared to get their attention. At no
      time did I point my gun in their immediate direction or threaten them. The
      A TVs departed my land forthwith, heading back in the direction from
      which they came.

                                           105
No. 33194-6-111
Conservation Nw. v. Okanogan County
Appendix


              In September or October of 2013 I was returning from the gun range
      near Perrygin State Park when I observed two ATVs riding on grassy lands
      belonging to WDFW,just off the Upper Bear Creek Road. They were
      doing "doughnuts" on the field, and leaving deep tire impressions. I
      stopped my truck, and politely informed the young riders that they were
      riding illegally on public land. Their reply was that they had heard that" ...
      it was OK to ride anywhere in Okanogan County." I assured them that that
      was not the case. They asked where they could ride legally, and I said I did
      not know, but that riding off-road on public lands was not legal. I then left
      the area, but as I looked back the ATVs continued to ride on WDFW lands.
             It is my belief, based on my experience with ATVs riding illegally
      on public land, that opening additional county roads to ATVs will only
      increase illegal riding and increase confusion among those ATV riders who
      would otherwise choose to ride legally.

CP at 169-70.




                                           106
No. 33194-6-111
Conservation Nw. v. Okanogan County
Appendix


                                    APPENDIXG

  Letter from A TV Safety and Health Care Professionals to Board of Commissioners

              As individuals and organizations dedicated to reducing deaths and
     injuries caused by All-Terrain Vehicles (ATVs), we urge you to oppose
     efforts to allow recreational riding of ATVs on county roads.
              The proposed ordinance would open approximately 597 miles of
     county roads with a speed limit of 35 mph or less to ATVs. This expansion
     of ATV access to roads is contrary to public safety and puts the operator
     and others at risk of severe injury or death.
             ATVs should not be driven on public roads because driving ATVs
     on public roads is more dangerous than operating them off-road, ATVs are
     not designed for roadway use, and A TV manufacturers have policy
     statements strongly urging consumers not to operate their vehicles on
     public roads.
             ATV roadway crashes account for over 60% of deaths and over 30%
     of serious injuries. Roadway crashes are more likely to involve multiple
     fatalities, carrying passengers, collisions and head injuries. Victims in
     roadway crashes were less likely to be wearing protective gear such as
     helmets and were more likely to be carrying passengers.
             Most importantly, A TVs are not designed to operate on paved or
     public roads. An ATVs narrow wheelbase and high clearance are designed
     for riding in pastures, fields and wooded areas. The high center of gravity
     increases the risk of rollovers, particularly at roadway speeds. In addition,
     ATV's knobby, low- pressure tires allow for operation on a variety of
     surfaces, but they do not grip roadway surfaces well (paved or unpaved).
     As tire - surface interaction deteriorates with increasing speed, the operator
     can lose control of the vehicle, endangering not only the ATV rider but also
     occupants of other vehicles, pedestrians, and bicyclists. In addition, many
     A TVs lack a rear differential which can compound on-road handling
     challenges. The lack of a rear differential results in the wheels on both the
     inside and outside of a tum rotating at the same speed even though the
     wheels on the outside of the tum cover more distance. This design problem
     is mitigated on off-road surfaces like dirt and grass but makes the machine
     much more difficult to control on-road.




                                          107
No. 33194-6-III
Conservation Nw. v. Okanogan County
Appendix


             ... In addition, the mandatory rules for A TVs require that all ATVs
      have a label indicating that ATVs should not be operated on paved roads or
      on public roads ....

             We urge you to oppose this expansion of ATV use on public roads
      because it places the public including ATV operators, pedestrians,
      bicyclists, and all motor vehicle drivers and their passengers at unnecessary
      risk.

            Rachel Weintraub, Legislative Director and Senior Counsel
     Consumer Federation of America
            Sue DeLoretto-Rabe, Co-Founder Concerned Families for ATV
     Safety
            Gerene Denning, PhD Emergency Medicine University of Iowa,
     Iowa ATV Injury Prevention Task Force
            Benjamin Hoffman MD FAAP Professor of Pediatrics Medical
     Director, Doembecher, Children's Safety Center Portland, OR
            Katie Kearney Concerned Families for ATV safety Member
     Massachusetts· Safety Advocate
            Mary Aitken, MD MPH Director, Injury Prevention Center at
     Arkansas Children's Hospital
            Jamie Schaefer-Wilson, Executive Director The Safety Institute
            Michael Best, Policy Advocate Consumer Federation of America
            Carolyn Anderson, Co-Founder Concerned Families for ATV Safety
            Charles Jennissen, MD Emergency Medicine University of Iowa,
     Iowa ATV Injury Prevention Task Force
            Ben Kelley, Director, Injury Control Policy The Trauma Foundation
     San Francisco General Hospital San Francisco, CA
            Robin D. Schier, DNP, APRN, CPNP AC/PC Pediatric Emergency
     Medicine Texas Children's Hospital Houston, Texas
            Gary A. Smith, MD, DrPH President, Child Injury Prevention
     Alliance
            Gordon S. Smith, MD (MB.ChB, Otago), MPH Professor
     Department of Epidemiology & Public Health, University of Maryland
     School of Medicine Charles "McC." Mathias National Study Center for




                                          108
No. 33194-6-111
Conservation Nw. v. Okanogan County
Appendix


      Trauma and EMS Shock, Trauma and Anesthesiology Research. -
      Organized Research Center.

CP at 176-78.




                                       109
                                       3 3 194-6-III

       KORSMO, J. (dissenting)-There is a total disconnection between the county

ordinance and the appellants' claim of harm. Okanogan County does not have to account

for the possibility that some wheeled all-terrain vehicle (WATV) riders may comply with

the new law in order to disobey other laws. The county gave that pitifully weak

argument more than sufficient consideration and, unsurprisingly, rejected it. We should

be affirming that determination. 1 The county properly issued its determination of non-

significance (DNS).

       Following the lead of state law, the county ordinance opens up thousands of miles

of county roadway to use by licensed and inspected WATVs that are required to have

numerous vehicle safety features. LA ws OF 2013, 2d Spec. Sess., ch. 23, § 7 (Engrossed

Substitute H.B. (ESHB) 1632). The WATVs are a subclass of the off-road vehicle

(ORV) scourge that appellants seek to restrict. RCW 46.09.360(2). The State

Environmental Policy Act, ch. 43 .21 C RCW, challenge here, however, is not a winning

argument because this ordinance, and the statute on which it is based, neither address nor

contribute to the problems caused by off-road operation of any vehicle.                      \
       1
       With the exception of the merits of the State Environmental Policy Act, ch.
43.21C RCW, claim, I concur in the result of the majority's other rulings.
I
j
i
    No. 33194-6-III

l   Conservation Nw. v. Okanogan County (Dissent)


           The only changes required by the new ordinance will be in the printing and

    posting of the new road ordinance and, perhaps, a few new road signs. No new asphalt or

    gravel will be poured. No dirt will be paved and no trees will be felled. A certain

    subclass of ORVs will be permitted lawfully to drive on existing roadways alongside

    more traditional vehicles. Those are the only changes wrought by the ordinance. The

    county understandably looked at these minimal changes to the existing order, considered

    those changes in light of the environmental checklist, and reasonably determined that no

    significant environmental concerns were created by letting WATVs share the county

    roads with cars and trucks. Many of the commentators properly focused their challenges

    to the ordinance due to its opening of the existing roadways to W ATV travel. The

    Confederated Tribes of the Colville Reservation pointed out that county roadways within

    its jurisdiction could not be opened to WATV travel. The county responded by repealing

    its first ordinance and removing the roadways on the tribal lands from the next iteration.

    The towns of Twisp and Winthrop objected to the potential for increased emergency

    services resulting from vehicle-WA TV collisions. Those complaints did not fare as well.

    Nonetheless, they were considered.

          However, appellants (and the majority) fault the county for not considering in

    more detail actions that the ordinance neither authorizes nor pretends to authorize. The

    ordinance does not authorize WATVs (or other vehicles) to leave the roadway and travel

    in ditches or other off-road locations. It does not encourage WATVs to leave the
                                                                                                 I
                                                 2
                                                                                                 !
                                                                                                 t
                                                                                                 l
No. 33194-6-III
Conservation Nw. v. Okanogan County (Dissent)


roadway to desecrate sensitive lands or scare farmer McDonald's cow. It no more

facilitates crimes against the environment than granting a building permit for a new bank

facilitates bank robberies. There will always be people who violate the laws, but we do

not measure the environmental impacts of a new regulation by looking to the conduct of

those who violate other laws.

        In a more perfect world ORVs would not have been invented. In a more

enlightened jurisdiction, the pestilential devices would be banned. However, we live in

neither locale. The policy of this state is to encourage responsible use of our beautiful

environment by all comers in differing manners, even though not all uses are compatible.

To that end we permit ORVs and attempt to manage them by allowing them to be used in

places that do not cause significant environmental damage. ESHB 1632 is the most

recent compromise related to ORV usage. It encourages use by licensed operators of

road-worthy WATVs on existing roads, at the discretion of local authorities, if those

vehicles have passed an inspection and obtained a vehicle tag. By providing additional

legal and safe places to drive WATVs, the bill diverts them from the off-road areas and,

hopefully, lessens improper use of the devices in more sensitive areas. By bringing the

local ordinance into conformity with state law, the county acted consistent with the policy

ofESHB 1632 to end the varying and confusing laws governing use ofWATVs. LAWS

OF   2013, 2d Spec. Sess., ch. 23, § 1.




                                             3
No. 33194-6-III
Conservation Nw. v. Okanogan County (Dissent)


       Not satisfied with the political compromise reflected in ESHB 1632, the appellants

maintain a guerilla war against irresponsible ORV operators by attacking their innocent

brethren, the responsible W ATV owners who are willing to comply with state law in

order to lawfully use existing roadways. However, evidence of irresponsible off-road use

of ORV s is irrelevant to assessing the environmental impact of allowing regulated

WATVs to use existing roadways alongside other responsible, licensed vehicle

operators. 2 It is not even an apples and oranges comparison. The county understandably

noted the lack of relevance of the appellants' argument to the ordinance at hand. It

properly focused on the impact of lawful uses permitted by its ordinance and discounted

the impact of unlawful behavior not regulated by the ordinance. It properly issued the

DNS.




       2
          The ludicrous premise of appellants' argument is that WATVs will go to the
expense of making their vehicles road-worthy, undergo inspection, obtain both an
operator's license and a vehicle license that identifies the operator, and then use their
ability to share the road legally with cars in order to facilitate illegal off-road activities
even while (apparently) obeying current strictures against using ORVs on county roads.
This premise also ignores the fact that these ORV scofflaws currently could lawfully
carry their ORVs on trailers on the county roads to facilitate the feared off-road damage.
Appellants offer no evidence that the road usage changes will bring about such
behavioral changes. The county gave the argument much more thoughtful consideration
than it needed to give.



                                              4
l
    No. 33194-6-III
    Conservation Nw. v. Okanogan County (Dissent)


           There are many good policy reasons not to have automobiles and WATVs share
1
f   the same road. 3 Those concerns were heard, but the county decided to follow the state's

i
l
    lead and permit the WATVs on its roads. However, the county should not have to

    consider the environmental costs of behavior unrelated to its road usage ordinance. Only

    the environmental costs imposed by adding WA TVs to the traffic mix on county roads

    were relevant. What those riders might do in violation of other laws, whether by riding

    off-road or conducting a drive-by shooting, was irrelevant. This was a simple calculus

    problem of measuring the change brought about by the new ordinance and did not require

    the county to account for the potential sins of all ORV users. We would not countenance
                                                                                                   I
    the police profiling ORV users in such a manner and we should not permit appellants to

    do it here.

           The county did its job and properly issued the DNS. Because the majority

    reverses that decision on an irrelevant basis, I dissent.




           3
              When a road has a speed limit of 35 m.p.h. or less, it typically means that either
    traffic congestion or road conditions requires the lower limit. Mixing in the WATVs on
    these types of roads, even where the speeds of a WATV would not impede other traffic,
    will only worsen the problem at hand.

                                                   5